--------------------------------------------------------------------------------

Exhibit 10.13
 
CREDIT FACILITY AGREEMENT

 
FOR AN AMOUNT OF UP TO USD 18,000,000




between




DEEPOCEAN SHIPPING AS
as Borrower.
 
DEEPOCEAN ASA
as Guarantor




and




NORDEA BANK NORGE ASA as Agent and arranger,




and




THE FINANCIAL INSTITUTIONS
LISTED IN SCHEDULE 1
as Banks




Dated 19 November 2007
 
Logo 1 [logo_1.jpg]
 

--------------------------------------------------------------------------------


 
Table of Contents


1
PURPOSE
3
2
INTERPRETATION
3
3
CONSTRUCTION
8
4
COMMITMENT
8
5
AVAILABILITY AND DRAWDOWN
9
6
CONDITIONS PRECEDENT
9
7
INTEREST
10
8
REPAYMENT...
11
9
OPTIONAL PREPAYMENT/CANCELLATION
11
10
MANDATORY PREPAYMENT
11
11
SET-OFF
12
12
PAYMENTS AND CALCULATIONS
12
13
SECURITY
13
14
REPRESENTATIONS AND WARRANTIES
14
15
COVENANTS AND UNDERTAKINGS
15
16
EVENTS OF DEFAULT
19
17
CHANGES IN CIRCUMSTANCE
21
18
FEES AND COSTS
22
19
CURRENCY INDEMNITY
22
20
TRANSFER AND PARTICIPATION
23
21
GUARANTEE AND INDEMNITY
23
22
AGENCY
26
23
NOTICES AND MISCELLANEOUS
28
24
LAW AND JURISDICTION
29
25
SIGNATURES
29

 
 
 SCHEDULES
     
1.
List of Banks and Financial Institutions
2.
Conditions Precedent
3.
Form of Drawdown Notice
4.
Form of Certificate of Compliance
5.
Form of Assignment Agreement
6.
Form of Isle of Man First Priority Mortgage
7.
Form of Deed of Covenants


 
2

--------------------------------------------------------------------------------

 
 
This credit facility agreement (the "Loan Agreement") has been entered into on
this 19th day of November 2007 between:
 


(1)
DeepOcean Shipping AS, a Norwegian limited company registered with company
registration number 979 456 107 with its registered address at Stoltenberggaten
1, 5527 Haugesund, Norway (the "Borrower");



(2)
DeepOcean ASA, a Norwegian limited company registered with company registration
number 980 722 805 with its registered address at Stoltenberggaten 1, 5527
Haugesund, Norway (the "Guarantor");



(3)
The financial institutions listed in Schedule 1 as banks, including their
successors in title and assignees and transferees (the "Banks"); and



(4)
Nordea Bank Norge ASA, PO Box 1166 Sentrum, 0107 Oslo, Norway (the "Agent").



 
WHEREAS:


(A)
Pursuant to a loan agreement dated 20 December 2004 (as later amended) the
Borrower has taken up a term loan facility in the original amount of USD
12,329,212.39 and a revolving credit facility in the original amount of USD
3,600,000 (the "Original Loan") for the purpose of re-financing the acquisition
and refurbishment of MV Atlantic Challenger, an offshore construction vessel of
3,372 dwt built in 1990 and rebuilt in 1999 (the "Vessel").



(B)
The Borrower wishes to refinance the Original Loan, and the Banks have agreed to
provide such refinancing, on the terms and conditions of this Loan Agreement.



 
NOW THEREFORE IT IS HEREBY AGREED as follows:


1
PURPOSE



1.1
The Banks have, according to the terms and conditions set out in this Loan
Agreement, agreed to make available to the Borrower a credit facility in the
maximum amount of USD 18,000,000 for the purpose of assisting the Borrower in
refinancing of the Original Loan.



1.2
The Borrower's obligations pursuant to his Loan Agreement shall be guaranteed by
the Guarantor as further described herein.



2
INTERPRETATION



2.1
In this Loan Agreement, unless the context otherwise requires, the following
capitalized words and expressions shall have the meaning set opposite them
below:

 
"Assignment Agreement"
the assignment agreement between the Agent and the Borrower, substantially in
the form set out in Schedule 5.


 
3

--------------------------------------------------------------------------------

 

"Assignment of Earnings"
the assignment of the Earnings as set out in the Assignment Agreement.
   
"Assignment of Insurances"
the assignment of the Vessel's insurances as set out in the Assignment
Agreement.
   
"Banking Day"
any day on which dealings in deposits of USD are carried on in the London
Interbank Eurocurrency Market and on which banks are open for business in Oslo
and London,
   
"Banks"
each and all of the lenders as set forth in Schedule 1.
   
"Certificate of Compliance"
the certificate to be delivered by the Guarantor pursuant to Clause 15.3,
substantially in the form set out in Schedule 4.
   
"Commitment"
the Banks' commitment to make available to the Borrower a term loan facility in
the maximum amount of up to USD 18,000,000 to the extent not cancelled or
reduced pursuant to the terms and conditions of this Loan Agreement.
   
"Deed of Covenants"
the deed of covenants related to the Mortgage, substantially in the form set out
in Schedule 7 hereto.
   
"Drawdown Date"
the Banking Day on which the Commitment is drawn by the Borrower, such date to
be agreed between the Borrower and the Agent but not to be later than 30
November 2007.
   
"Drawdown Notice"
the irrevocable notice of drawdown from the Borrower as required by Clause 5.1
(b) and substantially in the form as set out in Schedule 3.
   
"Earnings"
all (i) hire payable to the Borrower for the use of the Vessel, (ii)
compensation payable to the Borrower in the event of requisition of the Vessel,
(iii) remuneration for salvage and other services performed by the Vessel
payable to the Borrower, (iv) demurrage and retention moneys receivable by the
Borrower in relation to the Vessel, (v) damage for breach (or payments for
variation or termination) of any contract of employment of the Vessel and (vi)
other monies whatsoever due or to become due to the Borrower from any third
parties in respect of the Vessel or otherwise.


 
4

--------------------------------------------------------------------------------

 

"Environmental Laws"
all national, international and state laws, rules, regulations, treaties and
conventions applicable to the Vessel and, pertaining to the pollution or
protection of human health or the environment including, without limitation, the
carriage of Pollutants and actual or threatened emissions, spills, releases or
discharges of Pollutants.
   
"Event of Default"
each event defined as an Event of Default in Clause 16.
   
"Factoring Agreement"
the factoring agreement in respect of the Borrower's earnings in the amount of
NOK 190,000,000 entered into between the Borrower and Bergensbanken ASA 8
January 1999 and assigned 21 December 2004 to the Agent.
   
"Finance Documents"
this Loan Agreement, the Security Documents and any document or agreement from
time to time entered into pursuant to the terms of any such document.
   
"Final Maturity Date"
the date falling on the fourth anniversary of the Drawdown Date. If such date is
not a Banking Day the Final Maturity Date shall be the first following Banking
Day unless it would thereby fall in a new calendar month in which case it shall
be the first preceding Banking Day.
   
"GAAP"
the generally accepted accounting principles in Norway, including the
international Financial Reporting Standards (IFRS).
   
"Group "
the Guarantor and its Subsidiaries
   
"Interest Payment Date"
the last day of each Interest Period or if the Agent and the Banks should
consent to longer Interest Periods than six (6) months, the last Banking Day of
each six months period during that Interest Period and the last day of that
Interest Period save as provided by Clause 7.2.
   
"Interest Period"
each period for the calculation of interest on the Loan as described in Clause
7.2.
   
"ISDA Agreement"
The master hedging agreement by the International Swap Dealers Association Inc.
including the relevant schedule(s) thereto and any other related document and/or
agreement all with terms and conditions acceptable to the Swap Provider and the
Agent.


 
5

--------------------------------------------------------------------------------

 

"ISM Code"
the International Safety Management Code for the Safe Operation of Ships and for
Pollution Prevention constituted pursuant to Resolution A.741 (18) of the
International Maritime Organisation and incorporated into the Safety of Life Sea
Convention and include any amendments or extensions of it and any regulation
issued pursuant to it.
   
"LIBOR"
for any Interest Period:
       (a)
the rate per annum equal to the offered
quotation for deposits in USD ascertained by the Agent to be the rate
established by the British Bankers' Association and appearing on the Reuter page
LIBOR 01 (or its replacement), published or reported by Reuter through its
monitor service or any equivalent successor to such service at or about 11:00
hours a.m. (London time) on the applicable Quotation Date; or
       (b)
if no such rate is available, the rate per
annum at which the Agent is able to acquire the relevant currency for the
relevant Interest Period in the London Interbank Market at about 1.1.00 hours
a.m. (London time) on the applicable Quotation Date, as conclusively certified
by the Agent to the Borrower.
   
"Loan"
the total aggregate amount outstanding from time to time hereunder, including
but not limited to accrued interest, fees, costs and any amount due or to become
due and payable hereunder.
   
"Majority Banks"
any Banks whose contribution to the Loan totals more than 67 % of the Loan.
   
"Margin"
0.80 % (zero point eighty per cent) per annum.
   
"Market Value"
the fair market value of the Vessel in USD determined as the arithmetic average
of independent valuations of the Vessel obtained from two independent and
well-reputed brokers appointed by the Agent on behalf of the Banks and accepted
by the Borrower. Such valuations to be made with or without physical inspection
of the Vessel (as the Agent may require), on the basis of a sale for prompt
delivery for cash at arm's length on normal commercial terms as between a
willing buyer and seller, on an "as is where is" basis free of any existing
charters or other contract of employment.


 
6

--------------------------------------------------------------------------------

 

"Mortgage"
the first priority mortgage on the Vessel to be executed by the Borrower in
favour of the Agent (on behalf of the Banks) as security for its obligations
under this Loan Agreement and being registered against the Vessel in its ships
registry, substantially in the form set out in Schedule 6.
   
"Principal"
the principal amount outstanding hereunder.
   
"Repayment Date"
each date falling at quarterly consecutive intervals starting at 3 months after
the Drawdown Date and ending on the Final Maturity Date.
   
"Safety Regulations"
all applicable safety and other regulations and as required by the
classification society, the flag state or such jurisdictions where the Vessel
will be employed under any charter or otherwise from time to time.
   
"Security Documents"
the security documents specified in Clause 13.
   
"Subsidiary"
a subsidiary as defined in Section 1 -3 of the Norwegian Private Limited
Liability Companies Act 1997 No. 45 (as amended) ("aksjeloven").
   
"Swap Provider"
the provider of the relevant interest rate hedge (swap) for the Borrower, on the
terms and conditions of the ISDA Agreement, being Nordea Bank Finland Plc. or
any other swap provider acceptable to the Agent.
   
"Taxes"
any present or future taxes, levies, duties, imposts, charges, fees, deductions
or withholdings levied or imposed by any governmental or other public taxing or
similar authority.
   
"Total Loss"
a total loss as any occurrence in consequence whereof the Vessel has become or
is likely to become a total loss which expression shall include;
       (a)
any actual, constructive, agreed,
compromised or arranged total loss of the Vessel; or
       (b)
requisition for title or any other compulsory acquisition of the Vessel; or
       (c)
any other event which the insurers consider at total loss.
   
"USD"
the lawful currency of the United States of America.


 
7

--------------------------------------------------------------------------------

 

"Vessel"
MV Atlantic Challenger, a 1990 built and 1999 rebuilt offshore construction
vessel of 3,372 dwt.





3
CONSTRUCTION



3.1
In this Loan Agreement, unless the context or any express provisions of this
Loan Agreement otherwise requires:



(a)
words importing the singular shall include the plural and vice versa. In
particular, for so long as it is the only Bank, references to the Banks and/or
the Majority Banks shall be construed as a reference to Nordea Bank Norge ASA.;



(b)
reference to any party shall be deemed to be a reference to or include, as
appropriate, their respective permitted successors and assigns or transferees;



(c)
references to Clauses and Schedules are references to clauses and schedules to
this Loan Agreement;



(d)
all references to statutes and other legislation include all modifications,
re-enactments and amendments thereof;



(e)
a reference to this Loan Agreement or to any other agreement or document shall
be construed as including a reference to all permitted amendments and/or
variations thereof or supplements thereto from time to time in force.





4
COMMITMENT



4.1
The obligation of each Bank under this Loan Agreement shall be to contribute
that proportion of the Loan which its commitment bears to the total of the
Commitment of all Banks.



4.2
Subject to the provisions related to the Majority Banks' decisions as set out
herein, the obligations of each Bank are several, but not joint. The failure of
any Bank to perform such obligations shall not relieve any other Bank, the Agent
or the Borrower of any of their respective obligations or liabilities under this
Loan Agreement or the Security Documents nor shall the Agent be responsible for
the obligations of any Bank (except for its own obligations, if any, as a Bank)
nor shall any Bank be responsible for the obligations of any other Bank under
this Loan Agreement.



4.3
The obligations of the Borrower under this Loan Agreement and the Security
Documents shall not be affected by:

 
(a)
any time or waiver granted to or composition with any third party;



(b)
any failure to enforce any rights, remedy or security against any third party;



(c)
any legal limitation, incapacity or other circumstances relating to any third
party; or



 
8

--------------------------------------------------------------------------------

 
 
(d)
this Loan Agreement or any of the Security Documents becoming invalid or
unenforceable against any third party.



4.4
The Borrower shall not claim any set-off or counterclaim against any third party
until the Banks have received all amounts due or to become due to them under
this Loan Agreement and the Security Documents.





5
AVAILABILITY AND DRAWDOWN



5.1
The Commitment shall be available for drawdown in one drawing on the Drawdown
Date on the following conditions:



(a)
the conditions precedent as per Clause 6 shall have been met;



(b)
the Borrower shall have given to the Agent a Drawdown Notice which shall be
received by the Agent prior to 11 a.m. London time not less than three (3)
Banking Days prior to the Drawdown Date unless a shorter notice period is
accepted in writing by the Banks;



(c)
no event shall have occurred which constitutes and continues to constitute an
Event of Default or which by giving of notice and/or lapse of time would
constitute an Event of Default; and



(d)
the representations and warranties contained in Clause 14 shall be true and
accurate at the time of giving of the Drawdown Notice and at the Drawdown Date
with reference to the facts then subsisting.

 
5.2
The Commitment shall be available for the purpose set out in Clause 1 only.



5.3
Any undrawn part of the Commitment shall be cancelled on 31 December 2007.





6
CONDITIONS PRECEDENT



6.1
The obligations of the Agent and each Bank hereunder are subject to the
condition that the Agent, on behalf of the Banks, has received, at least 3
Banking Days prior to the Drawdown Date, all the documents set forth in Schedule
2 hereto in a form and substance satisfactory to the Agent.



6.2
If the documents set out in Schedule 2 are not submitted as originals, the Agent
may require that a Norwegian attorney-at-law certify photocopies of any such
documents as true and correct.



 
9

--------------------------------------------------------------------------------

 

7
INTEREST



7.1
The Borrower shall pay interest on the Principal on each Interest Payment Date
at the annual rate which is conclusively certified by the Agent (save for
manifest error) to be the aggregate of the Margin and LIBOR.



7.2
The Borrower may elect Interest Periods for the Principal of one (1), three
(3)or, six (6) months duration or alternatively such other Interest Periods (if
available to the Banks) to which the Agent with the consent of the Banks shall
agree to, provided that:

 
(a)
the Borrower shall select the first Interest Period for the Loan in the Drawdown
Notice. Each subsequent Interest Period shall commence on the expiry of the
preceding Interest Period;



(b)
the Borrower shall select the length of the subsequent Interest Periods by
informing the Agent in writing no later than 10:00 a.m. three Banking Days
before the beginning of the next Interest Period;



(c)
if any Interest Period would otherwise end on a day which is not a Banking Day i
shall be extended to end on the first following Banking Day unless it would
thereby end in a new calendar month in which case it shall be shortened to end
or the first preceding Banking Day;



(d)
if any Interest Period would otherwise extend beyond a Repayment Date there
shall be a separate Interest Period ending on the Repayment Date for the amount
then falling due;



(e)
Interest Periods of one (1) month duration may only be selected three times per
calendar year; and



(f)
If the Borrower fails to select an Interest Period in accordance with this
clause 7.2, that Interest Period shall be three (3) months.

 
7.3
If the Borrower fails to pay an amount on its due date for payment under this
Loan Agreement, the Borrower shall pay interest on such amount on demand from
that date up to and including the date of actual payment, to be compounded at
the end of each of the periods under (c) below, at an annual rate which is
conclusively certified by the Agent (save for manifest error) to be the
aggregate of:



(a)
the Margin;



(b)
3 % per annum; and



(c)
LIBOR for such period as the Agent may select from time to time and for amounts
comparable with the amounts which the Borrower has failed to pay.



 
10

--------------------------------------------------------------------------------

 

8
REPAYMENT



8.1
The Borrower shall repay the Principal in 16 quarterly instalments of USD
500,000 each on each Repayment Date. The remaining Loan shall be repaid in one
instalment on the Final Maturity Date.



8.2
Any repayment of Principal according to this Clause 8 may not be re-borrowed.





9
OPTIONAL PREPAYMENT/CANCELLATION



9.1
The Borrower may cancel the Commitment or prepay the Principal in whole or in
part in amounts equalling USD 100,000 or whole multiples thereof, or any other
amount as agreed with the Agent, on any Interest Payment Date upon giving the
Agent not less than five (5) Banking Days irrevocable written notice of such
cancellation or prepayment. Prepayment on any other day than the Interest
Payment Date for the amounts to be prepaid, are subject to payment of any
breakage costs (excluding the Margin) and redeployment losses to the Banks.



9.2
Any prepaid amounts according to Clause 9.1 of this Loan Agreement shall, unless
in the event of prepayment as a consequence of a sale or Total Loss of the
Vessel, reduce the Principal in inverse order of maturity, starting with the
final instalment. Prepaid amounts may not be re-borrowed.





10
MANDATORY PREPAYMENT



10.1
In case of:



(a)
sale or other disposition of the Vessel; or



(b)
Total Loss; or



(c)
in the event of a capture, seizure, arrest, detention or confiscation of the
Vessel by any government or by persons acting or purporting to act on behalf of
any government unless the Vessel shall be released from such capture, seizure,
arrest, detention or confiscation within two months after the occurrence
thereof; then the Loan shall be prepaid in full according to this Clause 10.



10.2
In the event set forth in Clause 10.1 (a) or (c), the Loan shall immediately be
due and payable.



10.3
In die event of a Total Loss, the Borrower shall prepay the Loan on the earlier
of (i) 180 days from the occurrence of the Total Loss and (ii) upon receipt of
insurance proceeds.



10.4
Any prepaid amounts under Clause 10 of this Loan Agreement may not be
re-borrowed.


 
11

--------------------------------------------------------------------------------

 

10.5
Any breakage costs (excluding the Margin) and redeployment losses incurred by
any Bank as a consequence of prepayment according to this Clause 10 on any other
date than on Interest Payment Date for prepaid amounts shall be due and payable
to the Agent on demand.

 
 
11
SET-OFF



11.1
The Borrower authorises the Agent (on behalf of the Banks) to apply any credit
balance to which the Borrower is then entitled on any account of the Borrower
with the Agent or with any of the Banks in satisfaction of any sum due and
payable from the Borrower to the Agent and the Banks under this Loan Agreement.
For this purpose, the Agent and the Banks are authorised to purchase with the
monies standing to the credit of such account such other currencies as may be
necessary to effect such application.





12
PAYMENTS AND CALCULATIONS



12.1
The Borrower shall at all times ensure that there are sufficient funds in its
bank accounts on any Repayment Date to cover the payment of the next instalment
of Principal and/or interest on the next Interest Payment Date.



12.2
All payments to be made by the Borrower hereunder shall be made to such accounts
of the Agent or the Banks with such banks as the Agent shall notify the Borrower
from time to time, by not later than 11. a.m. London time in USD in freely
transferable funds which are for same day settlement or in such other USD funds
as shall for the time being be customary for the settlement of transactions of
this nature.



12.3
All payments by the Borrower shall be made without set-off or counterclaim and
free and clear of and without deduction for or on account of any present or
future Taxes of any nature, unless the Borrower is compelled by law to make
payment subject to any such Taxes. In the event that the Borrower is compelled
by law to deduct or withhold any such Taxes, the Borrower shall (i) pay to the
Agent such additional amount as may be necessary to ensure that the Agent and
the Banks receive a net amount equal to that which they would have received had
such deductions or withholdings not been made and (ii) deliver to the Agent as
soon as practicable after any request by it an official receipt of the payment
of any Taxes so deducted.



12.4
If the date on which a payment is due to be made hereunder is not a Banking Day,
such date of payment shall be the first following Banking Day unless payment
would thereby be made in a new calendar month, in which case the payment shall
be made on the preceding Banking Day.



12.5
Interest and any other payments hereunder of an annual nature shall accrue from
day to day and be calculated on the actual number of days elapsed on the basis
of a 360 days year.



12.6
If any amount of Principal is for any reason repaid on a day other than a
Repayment Date, the Borrower shall pay to the Agent on demand such amount as may
be necessary to compensate the Agent and the Banks for any loss, premium or
penalty incurred by them in respect of the liquidation or reemployment of funds
borrowed for the purpose of maintaining the amount repaid.



 
12

--------------------------------------------------------------------------------

 
 
12.7
The Borrower shall promptly, on demand by a Bank, pay to that Bank the amount of
any increased cost relating to this Loan Agreement incurred by it as a result
of:



(a)
any change in, or any change in the interpretation or application by any
competent authority of, any relevant law or regulation after the date of this
Loan Agreement; or



(b)
compliance with any regulation made by a competent authority of the jurisdiction
in which it is incorporated and/or in which its principal office is located
after the date of this Loan Agreement, including any law or regulation relating
to taxation (save for tax on overall net income and to the extent such increased
cost is attributable to a Tax deduction or withholding required by law to be
made by the Borrower or compensated for by Clause 12.3), or reserve asset,
special deposit, cash ratio, liquidity or capital adequacy requirements or any
other form of banking or monetary control.



12.8
In this Loan Agreement, "increased cost" means:



(a)
an additional cost incurred by a Bank as a result of the Bank having entered
into, or performing, maintaining or funding its obligations under this Loan
Agreement save for an increase in general administration cost of such Bank;



(b)
a reduction in any amount payable to a Bank or the effective return to a Bank on
its capital which would not have occurred had that Bank not entered into this
Loan Agreement; or



(c)
the amount of any payment made by a Bank, or the amount of any interest or other
return foregone by a Bank, calculated by reference to any amounts received or
receivable by that Bank from the Agent or the Borrower under this Loan
Agreement,



all as certified by the relevant Bank, such certificate to set out in reasonable
detail the circumstances giving rise to the claim for payment of increased costs
and the calculations of the amount claimed and shall be conclusive evidence,
save for manifest error, of the amount due from the Borrower.




13
SECURITY



13.1
The Loan shall at all times, as long as there are any outstanding amount due
according to this Loan Agreement, be secured by the Guarantee stated in this
Loan Agreement and the following Security Documents:



(a)
the Mortgage; and



 
13

--------------------------------------------------------------------------------

 
 
(b)
the Assignment Agreement, containing the Assignment of Insurances and the
Assignment of Earnings.



13.2
All the Security Documents shall serve as security for the Loan on a pari passu
basis on first priority over the respective assets.



13.3
The Swap Provider's exposure under the ISDA Agreement shall at all times be
secured by the second priority mortgage on the Vessel.





14
REPRESENTATIONS AND WARRANTIES



14.1
The Borrower represents and warrants to the Agent and the Banks as follows:



(a)
The Borrower is a limited liability company wholly owned by the Guarantor, duly
incorporated and validly existing under the laws of Norway, in good standing,
and has the power to own and operate its assets;



(b)
The Borrower has the power to enter into and perform, and has taken all
necessary corporate action to authorise the entry into, performance and delivery
of each of the Finance Documents, and the transactions contemplated therein;



(c)
Each of the Finance Document constitutes (or will, when executed by the
respective parties thereto, constitute) legal, valid and binding obligations of
the Borrower and/or the Guarantor, enforceable in accordance with its terms and,
save as provided for therein and/or as have been or shall be completed prior to
the Drawdown Date, no registration, filing, payment of Tax or fees or other
formalities are necessary or desirable to render the relevant Finance Document
enforceable against the respective parties and, in respect of the Vessel, for
the Mortgage to constitute valid and enforceable first priority mortgage;



(d)
The entry into and performance by the Borrower of the Finance Documents and the
transactions contemplated thereby do not and will not conflict with:



(i)
any present law or regulation or judicial or official order applicable to it;



(ii)
its articles of association or other constitutional documents; or



(iii)
any document or agreement which is binding on the Borrower;



(e)
All authorisations and consents required in connection with the entry into,
performance, validity and enforceability of, and the transactions contemplated
by, each of the Finance Documents, and for the Borrower to carry on its
business, have been obtained and are in full force and effect, or will be
obtained prior to the Borrower serving the Drawdown Notice hereunder;



(f)
The accounts of the Borrower most recently delivered to the Agent:



(i)
have been prepared in accordance with generally accepted accounting principles
in Norway, consistently applied;


 
14

--------------------------------------------------------------------------------

 

(ii)
fairly represent the financial conditions of the Borrower, as at the date on
which they were drawn up;



and there has been no material adverse change in the financial condition of the
Borrower since the date on which those accounts were drawn up, which might
reasonably be expected to have a material adverse effect on the ability of the
Borrower to perform its obligations under the Finance Documents;


(g)
AH financial documents and information relating to the Borrower or otherwise
relevant to the matters contemplated by this Loan Agreement which have been
supplied by or on behalf of the Borrower to the Agent are complete and, as at
the date of such documents or information, correct in all material respects, and
the Borrower has not omitted to disclose to the Agent any off-balance sheet
liabilities or other information, documents or agreements which, if disclosed,
could reasonably be expected to affect the decision of the Agent or the Banks to
enter into this Loan Agreement.



(h)
No litigation, arbitration or administrative proceedings are current or, to
theBorrower's knowledge, pending or threatened against the Borrower which might,
if adversely determined, be reasonably expected to have a material adverse
effect on its ability to perform its obligations under any of the Finance
Documents;



(i)
The Borrower is operating its business and the Vessel in compliance with all
relevant applicable laws, including but not limited to the Safety Regulations,
the Environmental Laws, and any other applicable laws and regulations;



(j)
The Borrower has delivered all necessary tax returns to the relevant taxation
authorities and the Borrower is not in default in the payment of Taxes, and no
material claim is being asserted with respect to Taxes;



(k)
The Borrower complies in all respects with all Environmental Laws applicable to
it or the Vessel, including without limitation, requirements relating to
establishment of financial responsibility and obtained the Environmental
Approval applicable to it and the Vessel.



14.2
The representations and warranties set out in Clause 14 are made by the Borrower
on the date of this Loan Agreement and shall be deemed to be repeated by the
Borrower at the date of the Drawdown Notice and each Interest Period selection
notice, as well as the first day in each Interest Period, with reference to the
facts and circumstances then existing, unless otherwise notified to the Agent in
writing, and if not permitted under this Loan Agreement, waived by the Banks
prior to such dates.





15
COVENANTS AND UNDERTAKINGS



15.1
Each of the Borrower and the Guarantor undertakes with the Banks that, as long
as any amount is owed to the Banks hereunder, it will comply with the following
covenants and undertakings set out in this Clause 15. Each of the Borrower and
the Guarantor undertake to promptly inform the Agent in writing of any
occurrence or event which constitutes or may constitute a breach of the
covenants and undertakings which apply to it pursuant to this Clause 15.



 
15

--------------------------------------------------------------------------------

 
 
15.2
Each of the Borrower and the Guarantor undertakes to deliver to the Agent the
following (which, upon the reasonable request of the Agent shall be in the
English language):



(a)
1 (one) copy confirmed by its auditor (who shall be an authorised public
accountant) of its audited balance sheets as of the close of each financial year
and audited statement(s) of profit and loss, cash flow reports and annual
reports within 150 (one hundred and fifty) days after the close of each
financial year;



(b)
its unaudited consolidated financial statements within 90 (ninety) days after
the end of the 1st, 2nd and 3rd calendar quarter;



(c)
such financial and other information as the Agent, in its sole discretion, may
from time to time reasonably request;



15.3
The Guarantor undertakes, within 90 (ninety) days after the end of each calendar
quarter, to deliver Certificate of Compliance to the Agent, as confirmation of
the Guarantor's compliance with the following financial covenants, all
calculated on a consolidated basis and in accordance with GAAP:



(a)
Working Capital: The ratio of Current Assets to Current Liabilities to remain
greater than 1.1:1.0.



(b)
Minimum Leverage Ratio: The ratio of consolidated Net Interest Bearing Debt to
EBITDA (including any lease obligations) on a trailing four quarter basis shall
at no time be greater than 4:1.



(c)
Minimum Book Equity: The Book Equity shall at all times be no less than 35% of
the aggregate of (i) the Book Equity and (ii) the Total Liabilities.



The above financial terms shall in the context of this clause 15.3 on the date
of calculation be defined as follows all in accordance with GAAP:


"Current Assets" shall mean on a consolidated basis for the Group, the aggregate
of (i) the account receivables, Free Cash and marketable securities, trade and
other receivables realisable within one year and (ii) inventories and prepaid
expenses which are to be charged to income within one year.


"Free Cash" shall mean on a consolidated basis for the Group, the aggregate
amount (expressed in USD or as a USD equivalent) of all amounts of the Guarantor
which are standing to the credit of current and deposit accounts with banks and
other deposit talcing institutions, excluding prepaid amounts and any amounts to
which the right of access or use is blocked or restricted (whether by way of
encumbrance or otherwise).


"Current Liabilities" shall mean on a consolidated basis for the Group, the
aggregate amount of the Guarantor's trade credits and the aggregate liabilities
towards other creditors in respect of operating items payable within one year,
including any accrued interest.


 
16

--------------------------------------------------------------------------------

 

"EBITDA" shall mean on a consolidated basis for the Group, the consolidated
earnings before interest, taxes, depreciation, amortisation, and any gain or
loss from sale of assets or other extraordinary gains and losses.


"Net Interest Bearing Debt" shall mean on a consolidated basis for the Group,
the aggregate interest bearing debt including financial lease obligations less
Free Cash.
 
"Book Equity" shall mean the book equity on a consolidated basis for the Group.


"Total Liabilities" shall mean the book value of the total liabilities on a
consolidated basis for the Group.


15.4
The Borrower further undertakes that as long as any amount is outstanding under
this Loan Agreement:



(a)
it will promptly inform the Agent of any occurrence or event of which it becomes
aware which constitutes an Event of Default or will materially adversely affect
the Borrower's ability to perform its obligations hereunder or under any of the
Finance Documents;



(b)
It will provide the Agent in writing, promptly upon becoming aware of them,
relevant details of any litigation, arbitration or administrative proceedings,
hereunder any environmental claim, which are current or, to its knowledge,
threatened or pending against it and which might, if adversely determined, be
reasonably expected to have a material adverse effect on its ability to perform
its obligations under the Finance Documents, and further details of any such
matters previously disclosed to the Agent, as the Banks may reasonably request;



(c)
it will not make any changes to its by-laws or merge, demerge, consolidate or
liquidate or in any other way make any amendments to its corporate status
without the prior written consent of the Agent on behalf of the Banks;



(d)
it will not make any changes in its fiscal year, the nature of its business, its
company name, its legal structure or organisation and/or its corporate seat
without the Agent's prior written consent on behalf of the Banks;



(e)
it will at all times manage its business and the Vessel in compliance with all
relevant applicable laws and regulations and notify the Agent immediately of any
breach thereof;

 
(f)
it will procure that the Vessel is insured according to the following terms and
conditions:



(i)
the Vessel shall be fully insured against such risks, in such amounts, on such
terms (always applying Norwegian law and including the terms of the Norwegian
Marine Insurance Plan of 1996, version 2002 (as amended from time to time) as
the Agent may approve (such approval not to be unreasonably withheld). Such
insurances shall include, but not be limited to Hull and Machinery, Hull
Interest, Freight Interest, Protection & Indemnity (including a maximum club
cover for oil pollution liability for the Vessel, presently USD 1,000,000,000),
War Risk (including terrorism) and Loss of Hire.


 
17

--------------------------------------------------------------------------------

 


(ii)
Insurance shall be maintained with first class underwriters and insurance
companies and at terms acceptable to the Agent and shall note and maintain the
notation of the Agent (on behalf of the Banks) as mortgagee and as further set
out in the loss payable clause in the Assignment Agreement.

 
(iii)
The insured value of the Vessel shall at all times be equal to or higher than
its Market Value, and the aggregate insured value of the Vessel shall be equal
to or greater than 125 % (hundred and twenty five per cent) of the Loan.



 
Furthermore, the Hull and Machinery insured value of each Vessel shall at all
times cover 80 % (eighty per cent) of its Market Value, and the aggregate Hull
and Machinery insured value of all Vessels shall be equal to or greater than the
Loan, while the remaining cover may be taken out by way of Hull and Freight
Interest insurances.



(iv)
insurance premiums shall be paid punctually and the Borrower shall renew the
insurances timely and deliver the annual certificates to the Agent evidencing
that the Vessel is insured and that the Agent (on behalf of the Banks) is noted
as mortgagee in the Vessel's insurance policies with first priority; and



(v)
In addition to the insurances specified above, the Agent may require (a) a
Mortgagees Interest Insurance (M.I.I) and (b) when and if the Vessel is
operating the territory of the United States of America, Mortgagee Interest
Additional Perils insurance, in which case the Borrower shall procure that the
Agent be reimbursed, or reimburse the Agent, in full all and any costs incurred
by the Agent to secure the interest of the Banks in relation thereto.



(g)
it will at all times comply with the Safety Regulations and the Environmental
Laws applicable to any of them from time to time, and comply with all
international conventions and regulations, including SOLAS conventions and the
International Management code for the Safe Operation of Ships and for Pollution
Prevention adopted by the International Maritime Organisation. In particular,
the Borrower shall ensure compliance with the ISM Code and shall ensure that any
charterer and any company performing management services on behalf of the
Borrower complies with said conventions and regulations;



(h)
it will deliver to the Agent copies of all relevant certificates required under
the Safety Regulations and Environmental Laws when such certificates are
required by the relevant authorities.



(i)
it will promptly notify the Agent in writing (in case of urgency by telefax) of:



(i)
any accident to the Vessel involving repairs where the cost is likely to exceed
USD 100,000 (or the equivalent in any other currency);



(ii)
any occurrence in consequence whereof the Vessel has become or is likely to
become a Total Loss;



(iii)
any arrest, capture, seizure, detention or confiscation of the Vessel or the
exercise or purported exercise of any lien on the Vessel;



 
18

--------------------------------------------------------------------------------

 
 
(j)
it will as soon as possible and in no event later than 30 days after the
Borrower, or any of its key employees become aware of the same, procure that any
arrest or other similar charges against the Vessel shall be released;



(k)
the Borrower shall maintain the Vessel classified in the highest class with
either Bureau Veritas or another classification society acceptable to the Agent,
and not change such classification society without the prior written consent of
the Agent;



(1)
it will not change the flag of the Vessel or register or grant or permit any 
mortgage or other encumbrance over the Vessel other than permitted by this Loan
Agreement (hereunder the second priority mortgage over the Vessel as security
for the Borrower's obligations under the Swap arrangement with the Swap
Provider) without the prior written consent of the Agent on behalf of the Banks;

 
(m)
it shall semi-annually (or up to quarterly if the Agent deem that the
circumstances require updated reports) establish the Market Value and submit the
written report thereof to the Agent, and shall procure that the Market Value at
all times exceeds 130% of the Loan.



15.5
The Guarantor further undertakes that as long as any amount is outstanding under
this Loan Agreement:



(a)
it will not permit any changes of ownership and/or control of the Borrower
without the prior written consent of the Agent on behalf of the Banks;



(b)
it will not make any changes in its fiscal year, the nature of its business or
that of its subsidiaries, its company name, its legal structure or organisation
and/or its corporate seat without the Agent's prior written consent on behalf of
the Banks;



(c)
it will promptly inform the Agent of any occurrence or event of which it becomes
aware which constitutes an Event of Default or will materially adversely affect
the Borrower's or the Guarantor's ability to perform their respective
obligations hereunder or under any of the Finance Documents;



(d)
it will not, and shall ensure that the subsidiaries of the Guarantor shall not,
merge, demerge, consolidate or liquidate or in any other way make any amendments
to its corporate status without the prior written consent of the Agent on behalf
of the Banks;

 
(e)
it will maintain its listing on the Oslo Stock Exchange at all times.



15.6
The Borrower may enter into interest rate hedging arrangements on the terms and
conditions of the ISDA Agreement for a notional amount not exceeding the Loan
and for periods up to the Final Maturity Date.





16
EVENTS OF DEFAULT



16.1
Each of the following events or circumstances is an Event of Default:



 
19

--------------------------------------------------------------------------------

 
 
(a)
the Borrower fails to pay any sum due hereunder on the due date provided,
however, that it shall not be an Event of Default if such failure is due to an
administrative or technical banking error and such failure is remedied within
three (3) Banking Days;



(b)
the Borrower and/or the Guarantor otherwise defaults in the due performance or
observance of any undertaking, covenant or other obligation or term contained
herein or in any of the Finance Documents. No Event of Default under this
paragraph (b) will occur if, in the reasonable opinion of the Agent, the failure
to comply is capable of remedy and is remedied within 10 Business Days of the
earlier of the Agent giving notice to the Borrower and/or the Guarantor and the
Borrower and/or the Guarantor becoming aware of the failure to comply. For the
avoidance of doubt, a breach of Clauses 15.4 (f) (insurances) and 15.4(1) (flag)
is not capable of remedy.



(c)
a change of ownership and/or control of the Borrower shall occur without the
Agent's prior written consent;



(d)
any representation or warranty made by the Borrower in this Loan Agreement or in
the Finance Documents or in any notice, certificate or statement delivered or
made pursuant hereto proves to have been inaccurate or misleading in any
material respect when made;



(e)
a material adverse change shall occur with respect to the financial condition of
the Borrower and/or the Guarantor or any creditor of the said parties declares a
default, or is capable of declaring a default under any agreement imposing
obligations upon the Borrower or the Guarantor in amounts exceeding USD
1,000,000 and USD 5,000,000, respectively, provided that the defaulting party is
unable to demonstrate to the satisfaction of the Banks within seven (7) Banking
Days after the declaration of such default that the subject party is not in
default;



(f)
the Borrower and/or the Guarantor is unable or admits in writing its inability
to pay its lawful debts as they mature or makes a general assignment for the
benefit of its creditors;



(g)
any proceedings are commenced or any judgement or order is given by a competent
court or any effective resolution is passed for or with the view to bankruptcy,
liquidation or reorganisation of the Borrower and/or the Guarantor or for the
appointment of a receiver, trustee or liquidator of the Borrower and/or the
Guarantor or all or any substantial part of its assets unless contested in good
faith;



(h)
the Borrower and/or the Guarantor ceases or threatens to cease to carry on its 
business otherwise than, in case of the Borrower, following the voluntary sale
of the Vessel, or disposes or threaten to dispose of a substantial part of its
assets or the same are seized or appropriated for any reason;

 
(i)
the Borrower shall suffer a material adverse change in its financial position
which, in the reasonable opinion of the Banks, will adversely affect the
Borrower's ability to repay the Loan;



(j)
any governmental or other consent, approval or authorisation necessary for the
Borrower to fulfil all its obligations hereunder or otherwise to give full
effect to any of the Finance Documents is revoked or otherwise modified in a
manner unacceptable to the Banks in their reasonable opinion;



 
20

--------------------------------------------------------------------------------

 


(k)
any of the Security Documents cease to be in full force and effect on the
priority as required by Clause 13; and



(1)
it becomes impossible or unlawful for the Borrower to fulfil any of its 
undertakings or other obligations under this Loan Agreement and the Security
Documents or for the Agent or the Banks to exercise any of their rights
thereunder.

 
16.2
Upon the occurrence of an Event of Default the Agent may, and if so instructed
by the Majority Banks, give notice to the Borrower declaring that the
obligations of the Banks hereunder shall terminate forthwith and the Loan shall
become immediately due and payable by the Borrower together with accrued
interest thereon as set out in Clause 7.



16.3
Notwithstanding any notice under Clause 16.2, the Banks shall be entitled to
exercise any remedy conferred upon the Banks by this Loan Agreement and any of
the Security Documents upon the occurrence of an Event of Default.





17
CHANGES IN CIRCUMSTANCE



17.1
In the event that any of the Banks by reason of circumstances affecting the
market are unable at the relevant time to obtain deposits in USD in the London
Interbank Eurocurrency Market to fund the Commitment or the Loan (as the case
may be), the Agent shall forthwith notify the Borrower thereof and until such
notice is withdrawn the obligation of the Banks to advance the Commitment or the
Loan (as the case may be) shall be suspended. The Banks shall then endeavour to
fund the relevant part of the Commitment or the Loan (as the case may be) with
USD from such alternative sources as may be available to them and in such case
the rate of interest payable on such amount by the Borrower shall be the
aggregate of the Margin and the rate as the Banks shall from time to time
certify as being the cost to them of the relevant funds.



17.2
If any of the Banks are unable to fund the relevant USD amount from alternative
sources, or the Borrower does not accept the terms of such alternative funding
(which the Borrower shall be at liberty to do), the Borrower shall repay to the
Agent (for the account of the Banks) the Loan or the affected part thereof
together with accrued interest thereon on the earlier of the date falling five
(5) Banking Days after receipt of written notice thereof and the next Interest
Payment Date.



17.3
If, at any time when any of the Banks are funding from alternative sources, they
find that USD deposits again are available to diem in the London Eurocurrency
Market they shall forthwith notify the Borrower via the Agent and resume the
ordinary terms of this Loan Agreement as soon as the alternative source funding
may be converted into ordinary funding hereunder.



17.4
In the event that it shall become unlawful for any of the Banks or the Agent to
make the Commitment available or maintain or fund the Loan (as the case may be)
or any part thereof, then the Banks' obligations shall terminate and all amounts
owing by the Borrower to all the Banks hereunder shall become due and payable on
demand.

 
21

--------------------------------------------------------------------------------


 
17.5
In the event that any law, regulation or official directive (having the force of
law) or change in the same shall subject any of the Banks to any Taxes or impose
any reserve, deposit or other requirement (including capital adequacy) which
results in an increase in the cost to any of the Banks of making available the
Commitment or maintaining or funding the Loan (as the case may be) or results in
a reduction in the amount of Principal or interest receivable by any of the
Banks by an amount which is deemed by such Banks to be material, then such Banks
shall promptly upon becoming aware of the same notify the Borrower in writing
via the Agent of the amount required to compensate such Banks for such
additional cost or reduced receipt. Such amount which is relevant in the
circumstances shall be payable by the Borrower on the earlier of the date
falling ten (10) Banking Days after receipt of such written notice and the next
following Interest Payment Date. If the Borrower chooses to prepay the Loan, the
Borrower shall nevertheless compensate the Banks for such reasonable additional
cost or reduced receipt up to and including the date of prepayment.





18
FEES AND COSTS



18.1
The Borrower shall pay to the Agent:



(a)
a non-refundable arrangement fee in an amount equal to 0.25 % (zero point twenty
five per cent) of the Commitment due and payable to the Agent on the Drawdown
Date for further distribution to the Banks at the discretion of the Agent;



(b)
a non-refundable commitment fee of 0.25% (zero point twenty five per cent) per
annum calculated on the basis of the difference between the Commitment and the
amount drawn under the Original Loan, payable from the signing of the firm offer
until the Commitment is fully drawn (or such earlier date as the Commitment is
cancelled or terminated);



(c)
a non-refundable agency fee of NOK 25,000 per year, due and payable to the Agent
in advance for each year, first time on the Drawdown Date and thereafter on each
anniversary thereof until the earlier of the Final Repayment Date or
cancellation or termination of the Loan;



(d)
upon demand, all legal expenses (including external legal assistance) and other
reasonable expenses incurred by the Agent and the Banks in connection with the
preparation, syndication, execution and (where appropriate) recording of this
Loan Agreement and the Security Documents and any other document incidental
hereto and in protecting or enforcing any rights of the Agent and the Banks
hereunder or otherwise in connection with the Loan and the Finance Documents.





19
CURRENCY INDEMNITY



19.1
The Borrower hereby agrees that no payment to the Agent or the Banks hereunder
pursuant to any judgement or order of any court or otherwise shall operate to
discharge the obligations of the Borrower unless and until payment in full shall
have been received in the currency in which the Loan is outstanding. To the
extent that the amount of any such payment shall be made in a currency other
than the currency of the Loan and on actual conversion from such currency shall
fall short of the amount of the relevant obligation expressed in the currency of
the Loan, the Agent and the Banks shall have a further and separate cause of
action against the Borrower for the recovery of such sum as shall after
conversion into the currency of the Loan be equal to the amount of the
shortfall.



 
22

--------------------------------------------------------------------------------

 
 


20
TRANSFER AND PARTICIPATION



20.1
This Loan Agreement shall be binding upon and inure to the benefit of the Banks,
the Agent, the Borrower and the Guarantor and their respective successors and
permitted assigns.



20.2
The Borrower or the Guarantor may not assign or transfer any of the rights or
obligations under this Loan Agreement without the prior written consent of the
Banks.





20.2
The Banks may transfer the Commitment and the Loan in whole or in part to other
banks or financial institutions. The Borrower and the Guarantor agree to sign
all documents which in the reasonable opinion of the Agent or the Banks are
necessary or desirable to effectuate such transfer, including but not limited to
relevant supplements or renewals for the Security Documents. The transferring
Bank shall cover costs related to initial transfers to affiliated banks.
Reasonable costs related to subsequent transfers to other banks or financial
institutions shall be covered by the Borrower only in the event such transfer is
motivated by reasons (such as new regulations) outside the control of the
transferring Bank. The Agent shall in any event continue to act as Agent.



20.3
In the event the Banks transfer any part of the Commitment and/or the Loan
according to Clause 21.2, references herein to the Banks shall, as the context
shall permit, be understood to mean the Banks and/or their transferees. The
obligations and liabilities of each Bank in relation to the Commitment and in
relation to renewals of and otherwise with respect to the Loan, shall be several
in proportion to their respective participation in the Commitment and the Loan
unless otherwise specified herein.





21
GUARANTEE AND INDEMNITY



21.1
The Guarantor irrevocably and unconditionally:



(a)
guarantees to the Agent and each Bank, as and for its own debt and not merely as
surety (Norwegian:" selvskyldnerkausjonist"), the punctual performance by the
Borrower of all of the Borrower's obligations under the Finance Documents;

 
(b)
undertakes with the Agent and each Bank that whenever the Borrower does not pay
any amount when due under or in connection with any of Finance Documents, the
Guarantor shall immediately on demand by the Agent pay that amount as if it were
the principal obligor; and


 
23

--------------------------------------------------------------------------------

 


(c)
indemnifies the Agent and each Bank immediately on demand against any cost, loss
or liability suffered by that party if any obligation guaranteed by the
Guarantor is or becomes unenforceable, invalid or illegal. The amount of the
cost, loss or liability shall be equal to the amount which that party would
otherwise have been entitled to recover.



21.2
The obligations of the Guarantor hereunder (the "Guarantee Obligations") are
continuing obligations and will extend to the ultimate balance of sums payable
by the Borrower under the Finance Documents, regardless of any intermediate
payment or discharge in whole or in part.



21.3
The liability of the Guarantor hereunder shall be limited to USD 18,000,000,
plus any unpaid amount of interest, fees, liability and expenses under the
Finance Documents.



21.4
If any payment by the Borrower or any discharge given by a Bank (whether in
respect of the obligations of the Borrower or any security for those obligations
or otherwise) is avoided or reduced as a result of insolvency or any similar
event:

 
(a)
the liability of the Guarantor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and



(b)
each Bank shall be entitled to recover the value or amount of that security or
payment from the Guarantor, as if the payment, discharge, avoidance or reduction
had not occurred.



21.5
The obligations of the Guarantor under this Clause 21 will not be affected by an
act, omission, matter or thing which, but for this Clause 21, would reduce,
release or prejudice any of its obligations under this Clause 21 (without
limitation and whether or not known to it or any Bank) including:



(a)
any time, waiver or consent granted to, or composition with, the Borrower or
other person;



(b)
the release of the Borrower or any other person under the terms of any
composition or arrangement with any creditor of the Borrower;



(c)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of the Borrower or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;



(d)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of the Borrower or any other
person;



(e)
any amendment (however fundamental) or replacement of any of the Finance
Documents or any other document or security;


 
24

--------------------------------------------------------------------------------

 

(f)
any unenforceability, illegality or invalidity of any obligation of any person
under any of the Finance Documents or any other document or security; or



(g)
any insolvency or similar proceedings.



21.6
Furthermore, the Guarantor specifically waives all rights under the provisions
of the Norwegian Financial Agreements Act 1999 (as amended) not being mandatory
provisions, including (but not limited to) the following provisions (the main
contents of the relevant provisions being as indicated in the brackets):



(a)
§ 63 (1) - (2) (to be notified of any Event of Default hereunder and to be kept
informed thereof);



(b)
§ 63 (3) (to be notified of any extension granted to the Borrower in payment of
principal and/or interest);



(c)
§ 63 (4) (to be notified of the Borrower's bankruptcy proceedings or debt
reorganisation proceedings and/or any application for the latter);



(d)
§ 65 (3) (that the consent of the Guarantor is required for the Guarantor to be
bound by amendments to the Finance Documents that may be detrimental to its
interest);

 
(e)
§ 67 (2) (about any reduction of the Guarantor's liabilities hereunder, since no
such reduction shall apply as long as any amount is outstanding under the
Finance Documents);



(f)
§ 67 (4) (that the Guarantor's liabilities hereunder shall lapse after ten (10)
years, as the Guarantor shall remain liable hereunder as long as any amount is
outstanding under any of the Finance Documents);



(g)
§ 70 (as the Guarantor shall have no right of subrogation into the rights of the
Agent and/or theBanks under the Finance Documents until and unless the Agent and
the Banks shall have received all amounts due or to become due to them under the
Finance Documents);



(h)
§ 71 (as the Agent or the Banks shall have no liability first to make demand
upon or seek to enforce remedies against the Borrower or any other security
provided in respect of the Borrower's liabilities under the Transaciton
Documents before demanding payment under or seeking to enforce the Guarantee
Obligations of the Guarantor hereunder);



(i)
§ 72 (as all interest and default interest due under any of the Finance
Documents shall be secured by the Guarantee Obligations of the Guarantor
hereunder);



(j)
§ 73 (l)-(2) (as all costs and expenses related to an Event of Default under
this Loan Agreement shall be secured by the Guarantee Obligations of the
Guarantor hereunder); and

 
(k)
§ 74 (1) - (2) (as the Guarantor shall not make any claim against the Borrower
for payment until and unless the Agent and the Banks first shall have received
all amounts due or to become due to them under the Finance Documents).


 
25

--------------------------------------------------------------------------------

 

21.7
The Guarantor waives any right it may have of first requiring any Bank (or the
Agent on its behalf) to proceed against or enforce any other rights or security
or claim payment from any person before claiming from the Guarantor under this
Clause 21. This waiver applies irrespective of any law or any provision of any
of the Finance Documents to the contrary.



21.8
Until all amounts which may be or become payable by the Borrower under or in
connection with the Finance Documents have been irrevocably paid in full, each
Bank (or the Agent on its behalf) may:

 
(a)
refrain from applying or enforcing any other moneys, security or rights held or
received by that Bank (or the Agent on its behalf) in respect of those amounts,
or apply and enforce the same in such manner and order as it sees fit (whether
against those amounts or otherwise) and the Guarantor shall be entitled to the
benefit of the same; and



(b)
hold in an interest-bearing suspense account any moneys received from the
Guarantor or on account of the Guarantor's liability under this Clause 21.



21.8
Until all amounts which may be or become payable by the Borrower under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, the Guarantor shall not exercise any rights
which it may have by reason of performance by it of its obligations under the
Finance Documents:



(a)
to be indemnified by the Borrower;



(b)
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Agent or the Banks under the Finance Documents
or security taken pursuant thereto.



21.9
This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by the Agent or any Bank.





22
AGENCY



22.1
Each Bank irrevocably authorizes the Agent to take such action on such Bank's
behalf and to exercise such powers under this Loan Agreement as are specifically
delegated to the Agent by the terms hereof together with all such other powers
as are reasonably incidental thereto. The relationship between the Agent and
each Bank is that of agent and principal only, and nothing herein shall be
deemed to impose on the Agent any obligations other than those for which express
provision is made herein. In performing its duties and functions hereunder, the
Agent shall exercise the same care as it normally exercises in making and
handling loans for its own account. The Agent assumes no responsibility and
neither the Agent nor any of its officers, directors, employees or agents shall
be liable to the Banks or any of them for any action taken or omitted to be
taken hereunder or in connection with the Finance Documents unless caused by its
or its employees' or its agents' gross negligence or willful misconduct.



22.2
Except as otherwise expressly provided herein, the Agent shall distribute
promptly to each of the Banks, in proportion to each Bank's participation in the
Loan, all sums received by it on behalf of the Banks hereunder.


 
26

--------------------------------------------------------------------------------

 


22.3
If any Bank at any time receives or recovers by set-off or otherwise any sum
which it is obliged (or being so entitled has elected) to apply towards payment
of any amount due to it hereunder (otherwise than amounts specifically payable
at that Bank under the terms of this Loan Agreement) then such Bank shall be
obliged to offer to each other Bank through the Agent such payment by way of an
adjustment in the amount as may be necessary to ensure that at all times each
Bank receives the same proportion of principal, interest and commitment
commission due to it under this Loan Agreement as each other Bank, provided,
however, that such offer may be conditional upon each Bank who may accept such
offer (the "Accepting Bank") agreeing to indemnify the Bank making such offer
(the "Offering Bank") in terms reasonably acceptable to the Offering Bank
against any loss (other than the loss suffered by such payment by way of
adjustment) which the Offering Bank may subsequently suffer by reason of having
made such payment by way of adjustment to such Accepting Bank.



As between the Borrower and the Offering Banks, the Borrower shall remain
indebted to the Offering Bank under this Loan Agreement in the amount paid by
the Offering Bank to the Accepting Banks as if the Offering Bank had not
received or recovered such amount.


22.4
The Agent will promptly advise the Banks of each notice received by it from the
Borrower and/or the Guarantor hereunder unless the subject matter of such notice
calls for action or attention to the Agent only. The Agent shall not be under
any obligation to ascertain or inquire as to the performance or observance by
the Borrower of its obligations hereunder other than (a) the Borrower's
obligations to make payments on the due date therefore, and (b) the monitoring
of continued insurance of the Vessel in accordance with this Loan Agreement.



22.5
Each Bank shall, in proportion to such Bank's participation in the Commitment
and the Loan, reimburse the Agent on demand for all expenses incurred by the
Agent in connection with the negotiation, preparation and execution of this Loan
Agreement and the Security Documents and any amendments thereto, the
preservation or enforcement of any right of the Agent or the Banks hereunder and
thereunder or otherwise in connection with the Loan, and shall indemnify and
hold the Agent harmless against any loss or liability which the Agent may suffer
or incur by reason of an action taken or omitted by it as the Agent hereunder
except such as results from the Agent's gross negligence or wilful misconduct,
all to the extent that such expenses are reimbursable under Clause 12.7 but
shall not have been recovered from or indemnified by the Borrower.



22.6
In performing its duties and exercising its power hereunder the Agent will be
entitled to rely in good faith on (a) any document and communication believed by
it to be genuine and to have been signed or sent by the person by whom it
purports to have been signed or sent and (b) the opinions and statements of
professional advisers selected by it in connection herewith, and shall not be
liable to any other party for any consequence of any such reliance.



22.7
The Agent shall not be responsible to any Bank for the truth or accuracy of any
representation warranty, undertaking or covenant given or made herein nor for
the validity, effectiveness, adequacy or enforceability of this Loan Agreement.
The Agent shall not be required to make any enquiry as to the performance or
observance by the Borrower and/or theguarantor of any of the terms, provisions
or conditions of this Loan Agreement nor the existence or possible existence of
any Event of Default.


 
27

--------------------------------------------------------------------------------

 

22.8
Each Bank shall be responsible for making its own independent investigation of
the financial condition and affairs of the Borrower and the Guarantor in
connection with the Commitment and continuance of the Loan and has made its own
appraisal of the creditworthiness of the Borrower and the Guarantor.





23
NOTICES AND MISCELLANEOUS



23.1
All notices, requests, demands or other communications to or upon the respective
parties hereto shall be deemed to have been truly given or made when delivered
in writing or by facsimile, at their respective addresses given below or at such
other addresses as the parties may hereafter specify to each other in writing:



(i)
The Agent:



For credit matters:


Nordea Bank Norge ASA
Att: Oddbjorn Warpe
PO BOX 1166 Sentrum
0107 OSLO


Telefax: +47 22 48 66 68


For Loan Administration:


Nordea Bank Norge ASA
Att: International Loan Administration
PO BOX 1166 Sentrum
0107 OSLO


Telefax: +47 22 48 42 78




(ii)
The Borrower:



DeepOcean Shipping AS


Att: CEO Gerhard Skaleskog


Telefax:+ 47 52 70 04 0J




(iii)
The Guarantor:
 
DeepOcean ASA



Att: CFO Gerhard Skaleskog


Telefax:+ 47 52 70 04 01

 
28

--------------------------------------------------------------------------------

 

23.2
Communications sent by letter or telefax shall be effective on receipt if
received within normal business hours on a Banking Day at the place of receipt
and otherwise at 09.00 hours on the next following Banking Day. Any
communication by telefax sent by the Borrower or the Guarantor to the Agent or
the Banks shall be confirmed by letter if so requested.



23.3
Any notice given under or in connection with any Finance Document must be in
English. All other documents provided under or in connection with any Finance
Document must be:



(a)
in English; or



(b)
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.
The Agent may require an English translation only if one or more of the Finance
Parties is non-Norwegian.



23.4
No failure or delay on the part of the Banks or the Agent to exercise any power,
right or remedy under this Loan Agreement or any of the Security Documents shall
operate as a waiver thereof, nor shall any single or partial exercise by the
Banks or the Agent of any power, right or remedy preclude any other or further
exercise thereof or the exercise of any other power, right or remedy. The
remedies provided herein and in the Security Documents are cumulative and are
not exclusive of any remedies provided by law.





24
LAW AND JURISDICTION



24.1 
This Loan Agreement shall be governed by and interpreted under the laws of
Norway.



24.2
Any action or proceeding against the Borrower and/or the Guarantor under this
Loan Agreement may be brought and enforced in the courts in the City of Oslo and
in any other court having jurisdiction, whether concurrently or not.



24.3
The choice of venue shall not prevent the Banks from enforcing any of the
Security Documents in other jurisdictions the Banks deem more appropriate,
specifically actions against the Vessel may be enforced where the Vessel is
located or registered,





25
SIGNATURES



This Agreement has been entered into in three counterparts by their duly
authorised representatives on the date first mentioned above.


 
29

--------------------------------------------------------------------------------

 
 

 
For and on behalf of
 
For and on behalf of
   
DEEPOCEAN SHIPPING AS
 
NORDEA BANK NORGE ASA
   
(as Borrower)
 
(as Agent)
             
ILLEGIBLE
  ILLEGIBLE    
Signature
 
Signature
                                 
For and on behalf of
 
For and on behalf of
   
DEEPOCEAN ASA
 
NORDEA BANK NORGE ASA.
   
(as Guarantor)
 
(as Bank)
              ILLEGIBLE   ILLEGIBLE    
Signature
 
Signature
                     


 
30

--------------------------------------------------------------------------------

 

Schedule 1
to the Loan Agreement
dated 19 November 2007
between DeepOcean Shipping AS and
Nordea Bank Norge ASA




  LIST OF BANKS AND FINANCIAL INSTITUTIONS
 
 
THE BANKS AND THEIR COMMITMENT




Banks
Commitment
   
Nordea Bank Norge ASA
USD 18,000,000
   
Total
USD 18,000,000


 
31

--------------------------------------------------------------------------------

 

Schedule 2
to the Loan Agreement
dated 19 November 2007
between DeepOcean Shipping AS and
Nordea Bank Norge ASA




CONDITIONS PRECEDENT
 


1.
Documents in respect of the Borrower:



(a)
the Articles of Association (Norwegian: "Vedtekter");



(b)
a Certificate of Registration (Norwegian: "Firmaattest");



(c)
a resolution of the board of directors authorising the execution of the Finance
Documents to which it is a party;



(d)
a power of attorney to its representatives for the execution and registration of
the Finance Documents to which it is a party;



(e)
all approvals, authorisations and consents required by any government or other
authorities in order for the Borrower to enter into and perform its obligations
under this Loan Agreement and/or any of the Finance Documents to which it is a
party;



(f)
a budget, to be delivered to the Agent evidencing the projected operating
expenses of the Vessel on an annual basis;



(g)
Confirmation of acceptance by the Borrower to the Agent's letter setting out the
effective annual interest; and



(h)
Evidence that the fees, costs and expenses then due from the Borrower pursuant
to Clause 18 (Fees and Costs) have been paid or will be paid on the Drawdown
Date.



2.
Documents in respect of the Guarantor:



(a)
the Articles of Association (Norwegian: "Vedtekter");



(b)
a Certificate of Registration (Norwegian: "Firmaattest");



(c)
a resolution of the Board of Directors authorising the execution of this Loan
Agreement; and



(d)
most recent (dated 31 December 2006 or later) audited financial statements .



3.
Documents in respect of the Vessel:



(a)
evidence that the Vessel is registered in the name of the Borrower in the Isle
of Man ship registry and that the Mortgage is executed and recorded with its
intended first priority over the Vessel and that no other encumbrances (except
for a second priority mortgage over the Vessel in favour of the Swap Provider)
are registered against the Vessel;



 
32

--------------------------------------------------------------------------------

 
 
(b)
an updated class certificates in respect of the Vessel from the relevant
classification society, confirming that the Vessel is in class with no overdue
conditions or recommendations;



(c)
copies of insurance policies/cover notes documenting that insurance cover has
been taken out in respect of the Vessel in accordance with Clause 15.4 k)
(Insurances), and evidence that the Agent's (on behalf of the Banks) security
interests in the insurance policies have been noted in accordance with relevant
notices and acknowledgements as required under the Assignment of Insurances; and



(d)
copies of the document of compliance with applicable Safety Regulations and any
certificates issued with respect to the Vessel as required by the relevant
authorities at such time.



4.
The Finance Documents and related documents:



(a)
this Loan Agreement executed by the Borrower in three (3) originals;



(b)
a copy of the ISDA Agreement and the second priority mortgage over the Vessel in
favour of the Swap Provider;



(c)
the Drawdown Notice;



(d)
the Certificate of Compliance;



(e)
the Assignment of Insurances;



(f)
the Assignment of Earnings;



(g)
the Mortgage;



(h)
the Deed of Covenants; and



(i)
the notices of assignment to and acknowledgement and consent from the relevant
parties as required in the Assignment of Insurances and the Assignment of
Earnings.



5.
Legal opinions



Favourable legal opinions in form and substance satisfactory to the Agent from
lawyers appointed by the Agent on matters concerning all relevant jurisdictions.


6.
Other documents;



Such other documents as the Agent may reasonable require and which shall be
requested in writing from the Borrower within two (2) Banking Days prior to the
Drawdown Date at the latest.


 
33

--------------------------------------------------------------------------------

 


Schedule 3
to the Loan Agreement
dated 19 November 2007
between DeepOcean Shipping AS and
Nordea Bank Norge ASA




FORM OF DRAWDOWN NOTICE
 


 
34

--------------------------------------------------------------------------------

 

FORM OF DRAWDOWN NOTICE:
[Place and date]
 NORDEA BANK NORGE ASA


Att:




Dear Sirs,


RE: USD 18,000,000 CREDIT FACILITY AGREEMENT




We refer to the credit facility agreement dated 19 November 2007 (the "Loan
Agreement") made between Nordea Bank Norge ASA and certain banks as lenders (the
"Banks"), and Nordea Bank Norge ASA as Agent on behalf of the Banks, and the
undersigned as Borrower, in respect of the captioned loan.


Capitalized words and expressions are used herein as defined in the Loan
Agreement.


We hereby give you notice that we wish to draw USD 18,000,000 of the Commitment
in the amount of USD 18,000,000 on [•] 2007 to refinance the loan provided to us
pursuant to the loan agreement dated 20 December 2004 (as later amended) and ask
you upon your satisfaction of the conditions of Clause 6 of the Loan Agreement
to transfer the amount to [account no., account bank and account holder to be
specified].


We hereby select that the initial Interest Period shall be ____ months.


We hereby represent and warrant that no event has occurred which constitutes an
Event of Default or which by giving of notice and/or lapse of time would
constitute an Event of Default. We furthermore represent and warrant that our
representations contained in the Loan Agreement are true and accurate at the
time hereof with reference to the facts now subsisting.




Yours faithfully,


 DeepOcean Shipping AS




___________________
 
[signed by duly authorised persons of the Borrower]


 
35

--------------------------------------------------------------------------------

 

Schedule 4
to the Loan Agreement
dated 19 November 2007
between DeepOcean Shipping AS and
Nordea Bank Norge ASA.




FORM OF CERTIFICATE OF COMPLIANCE
 

 
36

--------------------------------------------------------------------------------

 

FORM OF COMPLIANCE CERTIFICATE:
[Place and date]
 
NORDEA BANK NORGE ASA Attn:




Dear Sirs,


DEEPOCEAN SHIPPING AS - USD 18,000,000 CREDIT FACILITY AGREEMENT


We refer to the credit facility agreement dated 19 November 2007 (the "Loan
Agreement") made between Nordea Bank Norge ASA. and the financial institutions
as lenders (the "Banks"), and Nordea Bank Norge ASA as Agent and arranger on
behalf of the Banks, and the undersigned as Guarantor, in respect of the
captioned loan.


Capitalised terms defined in the Loan Agreement shall have the same meaning when
being used in this compliance certificate.


With reference to clause 15.3 of the Agreement, we confirm that as at [date] the
following to be a true:


Covenants regarding the Guarantor:


Covenant
Status at the date hereof
Minimum requirement
Working Capital
 
The ratio of Current Assets to Current Liabilities to be greater than 1.1:1.0.
Minimum Leverage Ratio
 
The ratio of consolidated Net Interest Bearing Debt to EBITDA (including any
lease obligations) on a trailing four quarter basis shall at no time be greater
than 4:1.
Minimum Book Equity
 
The Book Equity shall at all times be no less than 35% of the aggregate of (i)
the Total Book Assets and (ii) the Total Liabilities



No event has occurred which with or without notice and/or lapse of time would
constitute an Event of Default under the Loan Agreement.


We hereby repeat the representations and warranties of the Loan Agreement clause
14 which relate to us to be true and correct in all respects at the date
thereof.


 
37

--------------------------------------------------------------------------------

 

Yours faithfully,


DEEPOCEAN ASA




__________________
[signed by duly authorised persons of the Guarantor]

 
38

--------------------------------------------------------------------------------

 

Schedule 5
to the Loan Agreement
dated ] 9 November 2007
between DeepOceanShipping AS and
Nordea Bank Norge ASA.




FORM OF ASSIGNMENT AGREEMENT



 
39

--------------------------------------------------------------------------------

 




ASSIGNMENT AGREEMENT
 
 
between
 
 
NORDEA BANK NORGE ASA
as Agent and arranger
 
 
and
 
 
DEEPOCEAN SHIPPING AS as Borrower




Dated 19 November 2007

 
40

--------------------------------------------------------------------------------

 

This assignment agreement (the "Assignment Agreement") has been entered into on
this 19th day of November 2007 between:
 


(1)
Nordea Bank Norge ASA, PO Box 1166, Sentrum, 0107 Oslo, Norway, acting as agent
for a syndicate of banks and as bank under the Loan Agreement (as defined below)
(the "Agent"); and



(2)
DeepOcean Shipping AS, a Norwegian limited liability company with company
registration number 979 45 107 with registered address at Stoltenberggaten 1,
5527 Haugesund, Norway (the "Borrower").

 
 
The parties to this Assignment Agreement shall be referred to collectively as
the "Parties" and individually as a "Party".




WHEREAS:


(A)
By a long term credit facility (the "Loan Facility") in the maximum amount of
USD 18,000,000 (eighteen million) on the terms and conditions set out in a loan
agreement dated 19 November 2007 (the "Loan Agreement", which expression shall
include a reference to any agreement and/or instrument prolonging or
refinancing, in part or in whole, the financial indebtedness as set out
therein), between certain banks (the "Banks") (as lenders) and the Borrower, the
Banks have, according to their several obligations, made the Loan Facility
available to the Borrower with the purpose of refinancing the existing
indebtedness in respect of the MV Atlantic Challenger, a 1990 built /1999
rebuilt offshore construction vessel of 3,372 dwt (the "Vessel") owned by the
Borrower;



(B)
Any amount outstanding under the Loan Agreement from time to time shall be
secured by (i) the Assignment of Earnings (including the Factoring Agreement)
and the Assignment of Insurances, as set out in thisAssignment Agreement, (ii) a
first ranking mortgage over the Vessel and (iii) an on-demand guarantee from
DeepOcean ASA, as set forth in the Loan Agreement.;



(C)
It is a condition precedent for the utilisation of the Loan Facility that the
Borrower enter into this Assignment Agreement and grants, in favour of the Agent
(on behalf of the Banks) the collateral security set out herein.





NOW THEREFORE IT IS HEREBY AGREED as follows:




1
DEFINITIONS



1.1
In this Assignment Agreement including the preamble hereto (unless the context
otherwise requires) any term or expression defined in the preamble shall have
the meaning ascribed to it therein. In addition, terms and expressions not
defined herein but which are defined in the Loan Agreement shall have the
meaning ascribed to them in the Loan Agreement.



 
41

--------------------------------------------------------------------------------

 
 
 
2
ASSIGNMENT



2.1
To secure the payment and the discharge of the Borrower's obligations under the
Loan Agreement and the payment of all sums which from time to time may become
due thereunder, and to secure the performance and observance of and compliance
with all the covenants, terms and conditions contained in the Loan Agreement,
the Borrower hereby assigns to the Agent (on behalf of the Banks) on first
priority:



(a)
all (i) freight and hire including, but not limited to all payments in respect
of the Vessel to be made to the Borrower as a consequence of the operation of
the Vessel under any charter party and any other contract of employment related
to the Vessel; (ii) compensation payable to the Borrower in the event of any
requisition of the Vessel; (iii) remuneration for salvage and other services
performed by the Vessel payable to the Borrower; (iv) demurrage and retention
money receivable by the Borrower in relation to any Vessel; (v) damage for
breach (or payments for variation or termination) of any contract of employment
of the Vessel; and (vi) other monies whatsoever due or to become due to the
Borrower from any third parties in respect of the Vessel or otherwise (the
aforesaid hereinafter collectively referred to as the "Earnings"); and



(b)
all amounts due or to become due from any insurers as payment of losses or as
return of premium or otherwise, under any insurances policies taken out for the
Vessel and all other sums whatsoever due or to become due in respect of the
Vessel or the insurance thereof (collectively the "Insurances").



2.2
The Borrower undertakes promptly to give notice of the assignment of the
Earnings and Insurances to any charterer and the insurers and any other third
party from which any of the Earnings or amounts may become payable in the form
set out in Schedules 1 and 2 hereto, respectively, or such other form as deemed
sufficient by the Agent, and procure that any recipient of such notice
acknowledges receipt of the notice as set out therein.





3
PERFECTION



3.1
The Borrower agrees that at any time and from time to time upon the written
request of the Agent, it will promptly and duly execute and deliver to the Agent
any and all such further instruments and documents as the Agent on behalf of the
Banks may reasonably deem necessary or desirable to register this Assignment
Agreement in any applicable registry, and to maintain and/or perfect the
security created by this Assignment Agreement and the rights and powers herein
granted. This shall include the Factoring Agreement in the amount of NOK
190,000,000 currently registered against the Borrower in the Norwegian Register
of Moveable Property (Losoreregisteret).


 
42

--------------------------------------------------------------------------------

 

 
4
ASSIGNMENT OF THIS AGREEMENT



4.1
The Banks may assign or transfer their rights hereunder to any person to whom
the rights and obligations of the Banks under the Loan Agreement are wholly or
partially assigned in accordance with Clause 20 ("Transfer and Participations")
of the Loan Agreement.





5
NO FURTHER ASSIGNMENT OR PLEDGE



5.1
The Borrower shall not, unless prior written consent has been obtained from the
Agent or otherwise permitted under the Loan Agreement, be entitled to further
assign or pledge the Earnings and/or the Insurances.





6
ADDITIONAL AND CONTINUING SECURITY



6.1
The security contemplated by this Assignment Agreement shall be in addition to
any other security granted in accordance with the Loan Agreement, and shall be a
continuing security in full force and effect as long as any obligations are
outstanding under the Loan Agreement.





7
CONFLICT WITH THE LOAN AGREEMENT



7.1
As between the Borrower and the Agent, in the event of any conflict or
inconsistency between the terms of the Loan Agreement and this Assignment
Agreement, the terms of the Loan Agreement will prevail.





8
NOTICES



8.1
Every notice or demand under this Assignment Agreement shall be in writing, but
may be given or made by fax which shall be sent to each Party at their
respective addresses:



(i)
The Agent



For credit matters:


Nordea Bank Norge ASA
Att: OddbjomWarpe
PO BOX 1166 Sentrum
0107 OSLO


Telefax: +47 22 48 66 68

 
43

--------------------------------------------------------------------------------

 

For Loan Administration:


Nordea Bank Norge ASA
Att: International Loan Administration
PO BOX 1166 Sentrum
0107 OSLO


Telefax: +47 22 48 42 78




(ii)           The Borrower:


DeepOcean Shipping AS


Att: CEO Gerhard Skaleskog


Telefax: +47 52 70 04 01


 
9
MISCELLANEOUS



9.1
The Parties hereby confirm that they have received a copy of the Loan Agreement.





10
GOVERNING LAW AND JURISDICTION



10.1
This Assignment Agreement shall be governed by and construed in accordance with
Norwegian law. The undersigned hereby unconditionally and irrevocably submits to
the non-exclusive jurisdiction of the Norwegian courts, the venue to be Oslo
City Court.





IN WITNESS WHEREOF the undersigned hereby execute this Assignment Agreement on
19 November 2007.





 
For and on behalf of
 
For and on behalf of
   
Nordea Bank Norge ASA.
 
DeepOcean Shipping AS
   
(as Agent)
 
(as Borrower)
                       
Signature
 
Signature
                       
Name and title in block letters
 
Name and title in block letters
 


 
44

--------------------------------------------------------------------------------

 

Schedules 1 (A)
to the Assignment Agreement
 dated 19 November 2007




FORM OF NOTICE OF ASSIGNMENT
AND LOSS PAYABLE CLAUSE
(in respect of Insurances - for endorsement to the policy)


MV ATLANTIC CHALLENGER
(the "Vessel")


1.
Notice of Assignment



Please take notice that by an assignment in writing dated the date hereof we
(the "Assignors") have assigned to Nordea Bank Norge ASA as "Agent" on behalf of
the banks (the "Banks") as defined in the loan agreement as of the date hereof
between the Agent and DeepOcean Shipping AS as borrower, all our rights, title
and interest in all insurances relating to the Vessel. This includes the
insurances constituted by the policy whereon this notice is endorsed.


2.
Loss Payable Clause



You are hereby irrevocably instructed to pay all and any sums receivable in
respect of the insurances you have effected on or in relation to the Vessel as
follows:


To the Hull & Machinery, Hull Interest and War Risks insurers:


(A)
Any and every sum receivable in respect of a Total Loss and any and every sum
receivable in respect of a casualty, shall be paid directly and in full to the
Agent; and



(B)
All other sums receivable in respect of the insurances hereunder shall be paid
to the Assignors unless and until you have received written notice from the
Agent that all sums receivable in respect of the insurances hereunder shall be
paid directly to the Agent or its order.



For the purpose of the above loss payable clause "Total Loss" shall mean (a) an
actual or constructive or compromised or arranged total loss of the Vessel and
(b) a requisition for title or other compulsory acquisition of the Vessel
otherwise than requisition for hire or (c) a capture, seizure, arrest detention
or confiscation of the Vessel by any government, unless the Vessel are released
from such capture, seizure arrest or detention within one month after the
occurrence thereof.


 
45

--------------------------------------------------------------------------------

 

 
To the P&I insurers:



Payment of any recovery DeepOcean Shipping AS (the "Owner") or any charterer is
entitled to make out of the funds of the Association in respect of any
liability, costs or expenses incurred by him shall be made to his order unless
and until the Association receives notice to the contrary from the Agent in
which event all recoveries shall thereafter be paid to the Agent or their order;
provided always that no liability whatsoever shall attach to the Association,
its managers or their agents for failure to comply with the latter obligation
until after the expiry of two clear business days from the receipt of such
notice.



3.
Notice of Cancellation

 
The Agent shall be advised:


(A)
if the insurers cancel or give notice of cancellation of the policy whereon this
notice is endorsed at least 14 days (7 days in case of war risk) before such
cancellation is to take effect;



(B)
of any alteration in or termination or expiry of the policy at least 14 days
before any such alteration, termination or expiry is to take effect;



(C)
of any default in the payment of any premium or failure to renew the insurances
constituted by the policy at least 14 days prior to the date of renewal thereof;
and



(D)
of any act or omission or of any other event of which the insurers have
knowledge and which might invalidate or render unenforceable in whole or in part
the insurances constituted by the policy.





Oslo, [•] 2007




For and on behalf of
DeepOcean Shipping AS
as Assignor

 

 
Signature
   
Name and title in block letters


 
46

--------------------------------------------------------------------------------

 

Schedules 1 (B)
to the Assignment Agreement
 dated 19 November 2007




FORM OF
ACKNOWLEDGEMENT OF NOTICE OF ASSIGNMENT
(in respect of Insurances)
 
In duplicate:


To:
Nordea Bank Norge ASA
Attention: Loan Administration Department
Telefax:+ 47 22 48 42 78




Dear Sirs,
MV Atlantic Challenger (the "Vessel")


We hereby acknowledge having received the attached Notice of Assignment from
DeepOcean Shipping AS (the "Owner") related to the Vessel.


We have duly noted and do accept that our payments due to the Owners, under the
insurance policy(-ies) taken out for the Vessel as an Owners' entry pursuant to
our rules, shall be made in accordance with the instructions set out in the
Notice of Assignment, including the loss payable clause therein, and payment due
to the mortgagee will be made to such account as from time to time instructed by
you, which bank has been duly noted by ourselves as the first priority mortgagee
of the said Vessel on its own behalf and on behalf of certain other banks as
agent therefore.


Place and date: [*]
 
For and on behalf of
[Name of Insurer]
   
Signature
   
Name with capital fetters


 
47

--------------------------------------------------------------------------------

 

Schedules 2 (A)
to the Assignment Agreement dated 19 November 2007




To: [•].


FORM OF NOTICE OF ASSIGNMENT
(in respect of Earnings)


MV ATLANTIC CHALLENGER
(the "Vessel")


We refer to the charter party dated on [•] (the "Charter Party") made between
yourself as charterer and ourselves as owners in respect of the Vessel.


We hereby give you notice that:


(i)
by a general assignment dated 19 November 2007 (the "Assignment") made between
ourselves and Nordea Bank Norge ASA (on behalf of certain other banks) (the
"Agent"), we have assigned absolutely and have agreed to assign absolutely to
and in favour of the Agent all our rights, title and interest, present and
future to all moneys due and payable by yourselves to ourselves under the
Charter Party;



(ii)
by the Assignment Agreement, the Agent (or its nominee) is entitled to (but
without obligation to do so), if an Event of Default shall occur (as more
particularly described therein) and if it shall decide, by written notice to you
and ourselves, to enter into and fulfil the obligations of the undersigned as
party to the Charter Party as if it were a party thereto from the date hereof;



(iii)
you are hereby irrevocably authorised and instructed to continue the performance
of your obligations under the Charter Party towards us and receive instructions
from us, until such time as the Agent shall direct to the contrary whereupon all
instructions or demands for actions shall be made by the Agent and payments are
due to the Agent or as it may direct; and



(iv)
that the Assignment by reference to a credit facility agreement dated 19
November 2007 includes provisions that no amendments shall be made to the
Charter Party (nor shall you be released from your obligations thereunder)
without the previous written consent of the Agent and that we shall remain
liable to perform all our obligations under the Charter Party and the Agent
shall be under no obligations of any kind whatsoever in respect thereof.


 
48

--------------------------------------------------------------------------------

 

The authority and instructions herein contained cannot be revoked or varied by
us without the consent of the Agent. The provisions of this notice and its
acknowledgement shall be governed by the laws of Norway


For and on behalf of
DeepOcean Shipping AS
as Assignor
 



 
Signature
   
Name and title in block letters


 
49

--------------------------------------------------------------------------------

 

Schedules 2 (B)
to the Assignment Agreement
dated 19 November 2007




FORM OF ACKNOWLEDGEMENT OF NOTICE OF ASSIGNMENT
(in respect of Earnings)


In duplicate:


To:
Nordea Bank Norge ASA
Attention: Loan Administration Department
Telefax:+47 22 48 42 78




Dear Sirs,


MV ATLANTIC CHALLENGER - the "Vessel"


We acknowledge having received the attached Notice of Assignment of Earnings,
and agree to pay all such monies as aforesaid in accordance with the instruction
set out therein.


Furthermore, we hereby undertake not to terminate in part or in full the
charterparty as a consequence of any breach by DeepOcean Shipping AS (or any of
its assignees) of any of its financial obligations unless towards us and not
waived or remedied.





Place and date: [*]
 
For and on behalf of
[Name of charterer]
   
Signature
   
Name with capital letters


 
50

--------------------------------------------------------------------------------

 

Schedule 6
to the Loan Agreement
dated ] 9 November 2007
between DeepOceaiiShipping AS and
Nordea Bank Norge ASA.




FORM OF ISLE OF MAN FIRST PRIORITY MORTGAGE




 
51

--------------------------------------------------------------------------------

 

Mortgage to Secure Account Current, etc. (Body Corporate)


IMO number
Official number
At Name of ship
Port of registry
8607311
739295
Atlantic Challenge
Douglas
     
  M
cm
Sailing, steam or
 motor ship
Horse power of
engines
 (if any)
Length
   
108
12
MOTOR
5296 kW
Main breadth
   
19
00
   
Depth
   
12
22
Gross tonnage
7,320 tons
Register tonnage
 2,197
         
(for dual tonnages stated 3 the higher)
and as desc described in more detail in the Register Book



WHEREAS there is an account current between (1) DEEP OCEAN SHIPPING AS (the
Mortgagor) a company incorporated under the laws of Norway whose registered
office and principal place of business is at Stoltenberggaten 1, 5527 Haugesund,
Norway and (2) Nordea Bank Norge ASA acting through its office at P O Box 1166,
Sentrum, 0107 Oslo, Norway (the Mortgagee, which expression shall include its
successors and assigns) regulated by (a) a loan agreement dated             
2007 between (i) the Mortgagor as borrower, (ii) Deep Ocean ASA as guarantor,
(iii) the financial institutions listed in schedule 1 thereto as banks and (iv)
Nordea Bank Norge ASA as agent (the Loan Agreement) and (b) a Deed of Covenants
of even date herewith made between the Mortgagor and the Mortgagee (the Deed of
Covenants) AND WHEREAS pursuant to the Loan Agreement the Mortgagor has agreed
to execute this Mortgage for the purpose of securing payment by the Mortgagor to
the Mortgagee of all sums from time to time due or owing under the Loan
Agreement and/or the Deed of Covenants, whether in respect of principal interest
or costs and all other sums from time to time owing to the Mortgagee in the
manner and at the times set forth in the Loan Agreement and/or the Deed of
Covenants AND WHEREAS the amount of principal and interest and other sums due at
any given time can be ascertained by reference to the Loan Agreement and/or Deed
of Covenants or to the books of account or other accounting records of the
Mortgagee AND WHEREAS all references to the Loan Agreement and the Deed of
Covenants mean those documents as they may from time to time be amended,
restated, varied, extended, supplemented or novated.


NOW WE DEEP OCEAN SHIPPING AS in consideration of the premises for ourselves and
our successors covenant with the said Nordea Bank Norge ASA and its assigns, to
pay to it the sums for the time being due on this security, whether by way of
principal or interest at the times and manner aforesaid. And for the purpose of
better securing to the mortgagee the payment of such sums as last aforesaid, we
do hereby mortgage to the mortgagee, 64/64lh shares of which we are the owner in
the ship above particularly described and in her boats and appurtenances. Lastly
we for ourselves and our successors covenant with the mortgagee and its assigns
that we have the power to mortgage in manner aforesaid the above mentioned
shares and that the same are free from encumbrances.


IN WITNESS WHEREOF the Mortgagor has caused this Mortgage to be executed as a
deed.


Executed as a Deed on
2007

By DEEP OCEAN SHIPPING AS
Acting by
Its duly authorised Attorney
pursuant to a power of attorney
dated
2007

 
Signature of witness:
Status:
 


Notes
1.
The prompt registration of a mortgage deed at the ship's port of registry is
essential to the security of the mortgage as a mortgage takes its priority from
the date of production for registry, not (ram the date of the instrument.

2.
Registered owners or mortgagees must inform the Registrar of British Ships of
any changes of address.

 
 

--------------------------------------------------------------------------------

 

Schedule 7
to the Loan Agreement
dated 19 November 2007
between DeepOceanShipping AS and
Nordea Bank Norge ASA.




FORM OF DEED OF COVENANTS

 


 
52

--------------------------------------------------------------------------------

 
 

DATED
2007
 
DEEP OCEAN SHIPPING AS
(as the Owner)
   
and
   
NORDEA BANK NORGE ASA
(as the Mortgagee)
   
DEED OF COVENANTS
(m.v. "Atlantic Challenger")
 

 
 
 
Logo 2 [logo_2.jpg]
 
 
 

--------------------------------------------------------------------------------

 

Contents
       
 1.
Definitions and Interpretation
 
 2.
Payment by Owner
 
 3.
Mortgage and Charge
 
 4.
Covenants for Title
 
 5.
Insurances and Requisition Compensation
 
 6.
Earnings
 
 7.
Owner's Obligations to Maintain the Vessel Etc
 
 8.
Owner's Obligations to Maintain Registration Etc
 
 9.
Representations and Warranties
 
 10.
Exclusion of Liabilities
 
 11.
Default and Enforcement
 
 12.
Receivers
 
 13.
Protection of Third Parties
 
 14.
Protection of Security
 
 15.
New Accounts
 
 16.
Application of Moneys
 
 17.
Power of Attorney
 
 18.
Delegation
 
 19.
Indemnities
 
 20.
Currency Clauses
 
 21.
Miscellaneous
 
 22.
Assignment
 
 23.
Notices
 
 24.
Governing Law
 
 25.
Jurisdiction


 
 

--------------------------------------------------------------------------------

 

Deed of Covenants
 
Dated
  2007

                                       
Between


1.
DEEP OCEAN SHIPPING AS a company incorporated in Norway whose registered office
is at Stoltenberggaten 1, 5527 Haugesund, Norway (the Owner); and



2.
NORDEA BANK NORGE ASA, a company incorporated in Norway of PO Box 1166 Sentrum,
0107 Oslo, Norway (the Mortgagee).

 
Introduction


A
The Owner is the sole, absolute and unencumbered beneficial and registered owner
of sixty four sixty-fourth shares in the Vessel (as defined below).



B
Pursuant to a loan agreement dated 20 December 2004 (as amended) the Ownerhas
taken up a term loan facility in the original amount of US$12,329,212.39 and a
revolving credit facility in the original amount of US$3,600,000 (the Original
Loan) for the purposes of refinancing the acquisition and refurbishment of the
Vessel (as defined below).



C
Pursuant to a Loan Agreement dated              2007 (the Loan Agreement)between
(i) the Owner as borrower, (ii) Deep Ocean ASA as guarantor, (iii) the financial
institutions listed in schedule 1 thereto as banks (the Banks) and (iv) Nordea
Bank Norge ASA as agent (the Agent) the Banks agreed to make a US$18,000,000
loan facility available to the Owner to refinance the Original Loan.



D
It is a condition precedent to the availability of the facility under the Loan
Agreementthat the Owner executes, delivers and registers the Mortgage (as
defined below) relating to the Vessel in favour of the Mortgagee and enters into
this Deed as security for the Secured Liabilities (as defined below).



E
The Owner has executed the Mortgage relating to the Vessel in favour of the
Mortgagee.



F
This Deed is collateral to the Mortgage and is the Deed of Covenants referred to
in the Mortgage but shall nevertheless continue in full force and effect
notwithstanding any discharge of the Mortgage.



G
The Owner and the Mortgagee intend this Deed to take effect as a deed.



It is agreed:


1.
DEFINITIONS AND INTERPRETATION



1.1
Definitions



In this Deed (including for the avoidance of doubt the Introduction), unless the
context requires otherwise, the following definitions apply:




 
Business Day
means any day (other than a Saturday or Sunday or public or bank holiday) on
which dealings in deposits of US dollars are carried on in the London Interbank
Eurocurrency Market and on which banks in the Isle of Man, Oslo and London are
open for business;

 
 
1

--------------------------------------------------------------------------------

 

 
Classification Society
has the meaning given in Clause 7.1;
       
Deed
means this deed as amended, restated, novated, varied or supplemented from time
to time;
       
Earnings
has the meaning given to it in the Loan Agreement.
       
Environmental Claim
means any claim by any government, judicial or regulatory authority that arises
out of an Environmental Incident or an alleged Environmental Incident or which
relates to any Environmental Law or any claim by any other person that relates
to an Environmental Incident or to an alleged Environmental Incident;
       
Environmental Incident
means in relation to the Vessel:
          (a)
any release of Environmentally Sensitive Material from the Vessel; or
         
(b)
any incident in which Environmentally Sensitive Material is released from a
vessel other than the Vessel which involves a collision between the Vessel and
such other vessel or some other incident of navigation or operation, in either
case, in connection with which the Vessel is actually or potentially liable to
be arrested, attached, detained or injuncted and/or the Vessel and/or the Owner
and/or any operator or manager of the Vessel is at fault or allegedly at fault
or otherwise liable to any legal or administrative action; or
          (c)
 any incident in which Environmentally Sensitive Material is released otherwise
than from the Vessel and in connection with which the Vessel is actually or
potentially liable to be arrested and/or where the Owner and/or any other
operator or manager of the Vessel is at fault or allegedly at fault;
       
Environmental Law
means any law concerning or relating to pollution or protection of the
environment, the carriage or storage of Environmentally Sensitive Material, or
actual or threatened releases of Environmentally Sensitive Material;

 
 
2

--------------------------------------------------------------------------------

 

 
Environmentally Sensitive Material
means any radioactive emissions and any natural or artificial substance, whether
in solid or liquid form or in the form of a gas or vapour and whether alone or
in combination with any other substance, capable of causing harm to man or any
other living organism or damaging the environment or public health or welfare
including but not limited to any controlled, special, hazardous, toxic,
radioactive or dangerous waste;
       
Event of Default
has the meaning given to it in the Loan Agreement;
       
Finance Document
has the meaning given to it in the Loan Agreement;
       
insurances
means the insurances placed by the Owner pursuant to Ciause 5 (but not any
insurance placed by the Mortgagee under Clause 5.3);
       
Insurers
means the underwriters, insurance companies and mutual insurance associations
with whom the Insurances are placed;
       
1SDA Agreement
has the meaning given to it in the Loan Agreement;
       
Mortgage
means the first priority Isle of Man statutory ship mortgage relating to the
Vessel dated the same date as this Deed;
       
Receiver
means a receiver and manager or a receiver (whether appointed pursuant to this
Deed, pursuant to any statute, by a court or otherwise) of the Vessel or any
part of it;
       
Requisition Compensation
means compensation payable because of requisition for title or other compulsory
acquisition of the Vessel by any government;
       
Second Priority Security
means any second priority mortgage and/or collateral deed of covenants in
relation to the Vessel entered into by the Owner in favour of the Swap Provider
pursuant to the ISDA Agreement;
       
Secured Liabilities
means all present and future obligations and liabilities of the Owner to the
Mortgagee and/or the Banks under or in relation to this Deed, the Loan
Agreement, the Mortgage, the Security Documents or any other Finance Document,
whether actual or contingent, whether owed jointly or severally and whether owed
as principal or surety or in any other capacity, together with all costs,
charges and expenses incurred by the Mortgagee and/or the Banks in connection
with the protection, preservation or enforcement of its rights under this Deed,
the Loan Agreement, the Mortgage, the Security Documents or any other Finance
Document;

 
 
3

--------------------------------------------------------------------------------

 

 
Security Documents
has the meaning given to it in the Loan Agreement;
       
Security Period
means the period beginning on the date of this Deed and ending on the date on
which the Mortgagee is satisfied that all of the Secured Liabilities have been
unconditionally and irrevocably paid and discharged in full;
       
Swap Provider
has the meaning given to it in the Loan Agreement;
       
Total Loss
has the meaning given to it in the Loan Agreement;
       
Vessel
means the vessel m.v. Atlantic Challenger registered in the name of the Owner
under the laws and flag of the Isle of Man under Official Number 739295 and with
IMO Number 8607311 and includes any share or interest therein and her engines,
machinery, boats, tackle, outfit, spare gear, fuel, consumable or other stores,
belongings and appurtenances whether on board or ashore and whether now owned or
hereafter acquired.



1.2
Interpretation



(a)
In this Deed capitalised terms defined in the Loan Agreement have, unless
expressly defined in this Deed, the same meaning in this Deed.



(b)
In this Deed, unless the contrary intention appears, a reference to:



(i)
an amendment includes a supplement, restatement, amendment, novation or
re-enactment and amended is to be construed accordingly;



assets includes properties, revenues and rights of every description;


an authorisation includes an authorisation, consent, approval, resolution and
licence;


a month or months is a reference to a period starting on one day in a calendar
month and ending on the numerically corresponding day in the next calendar month
or the calendar month in which it is to end, except that:

 
4

--------------------------------------------------------------------------------

 


(aa)
if the numerically corresponding day is not a Business Day, the period will end
on the next Business Day in that month (if there is one) or the preceding
Business Day (if there is not);

 
(bb)
if there is no numerically corresponding day in that month, that period will end
on the last Business Day in that month; and

 
(cc)
notwithstanding sub-paragraph (aa) above, a period which commences on the last
Business Day of a month will end on the last Business Day in the next month or
the calendar month in which it is to end, as appropriate;



a person includes any person, firm, company, corporation, partnership,
association, organisation, government, state, agency, trust or other entity (in
each case whether or not having separate legal personality);


a regulation includes any regulation, order, rule, official directive, request
or guideline (whether or not having the force of law) of any governmental body,
agency, department or regulatory or self regulatory authority or organisation;


(ii)
any statute or statutory provision or any provision of law includes a reference
to that statute or statutory provision or provision of law as from time to time
amended, extended, replaced, re-enacted or consolidated and all subordinate
legislation made pursuant to it;



(iii)
a clause or a Schedule is a reference to a clause of or a Schedule to this Deed;



(iv)
a person includes its permitted successors and assigns under this Deed;



(v)
any Finance Document or a document is a reference to that Finance Document or
document as it may have been amended, varied, restated, novated or supplemented
from time to time;



(vi)
a time of day is a reference to London time unless otherwise stated;



(vii)
an obligation of the Owner to do something shall include an obligation to
procure that it is done and an obligation not to do something shall include an
obligation not to permit, suffer or allow it;



(viii)
words denoting the singular include the plural and vice versa and words denoting
any gender include all genders;



(ix)
"includes", "including" and "in particular" shall not limit general words and
expressions in connection with which they are used; and



 
5

--------------------------------------------------------------------------------

 
 
(x)
winding-up, liquidation, dissolution or bankruptcy includes any equivalent or
analogous proceedings under the laws of any jurisdiction other than the Isle of
Man and any reference to an administrator, receiver, administrative receiver,
trustee or manager includes the equivalent official in such jurisdiction.



(c)
In this Deed all obligations, covenants, undertakings, representations and
warranties on the part of two or more persons are entered into, given or made by
such persons jointly and severally.



(d)
The index to and the headings in this Deed are for convenience only and shall
not affect the construction or interpretation of this Deed.



(e)
if the Mortgagee considers that an amount paid to it is capable of being avoided
or otherwise set aside on the liquidation, winding up, administration,
dissolution or bankruptcy of the person that paid that amount or otherwise, then
that amount shall not be considered to have been irrevocably paid for the
purposes of this Deed.



2.
PAYMENT BY OWNER



2.1
Covenant to pay Secured Liabilities



The Owner undertakes to duly and punctually pay to the Mortgagee on demand the
Secured Liabilities and to observe and perform all its other obligations under
this Deed, the Loan Agreement, the Mortgage and any other Security Documents to
which it is a party and the Finance Documents to which it is a party.


2.2
No Withholding or Set-Off



The Owner shall make all payments due to the Mortgagee in immediately available
funds, without any set off or counterclaim, and without deduction or withholding
by the Owner (except as required by law) for any present or future taxes. If any
deduction or withholding has to be made by law from any such payment in respect
of taxes, the Owner shall increase the amount to be paid so that after any such
deduction or withholding the Mortgagee receives and retains a net amount equal
to the amount which it would have received and retained had no such deduction or
withholding been made and the Owner shall account to the relevant taxation
authority for the amounts so deducted or withheld within the applicable time
limit.


2.3
Default Interest



The Owner shall pay interest on demand at the default rate of interest specified
in the Loan Agreement on all amounts (including principal, interest, costs and
amounts recoverable from the Owner by way of indemnity) due but not paid by the
Owner to the Mortgagee under this Deed from the due date of payment until the
date of the actual payment to the Mortgagee whether before or after judgment.



 
6

--------------------------------------------------------------------------------

 

2.4
Certificate



The certificate of an officer of the Mortgagee as to the amount of the Secured
Liabilities at any time shall be conclusive and binding on the Owner.


3.
MORTGAGE AND CHARGE



3.1
Mortgage



As security for the payment and discharge of the Secured Liabilities to the
Mortgagee and the performance of its obligations under this Deed, the Loan
Agreement, the Mortgage, the Security Documents and any Finance Documents, the
Owner as beneficial owner mortgages and charges the Vessel to the Mortgagee on
the terms of this Deed.


3.2
Continuing Security



(a)
The security created by the Mortgage and this Deed shall be held by the
Mortgagee as a continuing security for the payment and discharge of the Secured
Liabilities and shall not be released or discharged by any intermediate payment
or satisfaction of part of the Secured Liabilities.



(b)
The Mortgage and this Deed shall remain in full force and effect until the
Secured Liabilities shall have been unconditionally and irrevocably paid in full
to the Mortgagee (which expression shall not include a payment of a dividend in
a liquidation, winding up or bankruptcy of less than 100%). When the Secured
Liabilities have been unconditionally and irrevocably paid in full the Mortgagee
shall at the cost of the Owner discharge the Mortgage and this Deed.



3.3
Additional Security



 
This Deed is in addition to and independent of, and shall not prejudice or merge
with any other security (or any right of set-off) which the Mortgagee may hold
at any time for the Secured Liabilities or any part of the Secured Liabilities.



4.
COVENANTS FOR TITLE



 
The Owner covenants for the benefit of the Mortgagee that:



(a)
it is the sole absolute legal and beneficial owner of the Vessel and has the
right to mortgage and charge the Vessel pursuant to the terms of this Deed and
the Mortgage;



(b)
it is mortgaging and charging the Vessel free from all other encumbrances (save
for any Second Priority Security) and free from all rights exercisable by third
parties; and



(c)
it will, at its own cost, do all that it reasonably can to give the Mortgagee
the security interest in the Vessel conferred by this Deed and/or the Mortgage.



5.
INSURANCES AND REQUISITION COMPENSATION


 
7

--------------------------------------------------------------------------------

 
 
5.1
Undertakings



The Owner undertakes with the Mortgagee during the Security Period:


(a)
to insure the Vessel in the joint names of the Owner and the Mortgagee in United
States Dollars in the full insurable value of the Vessel but for not less than
125% of the Loan against fire, marine, war, third party and other risks covered
by hull and machinery policies on terms, through insurance brokers and with
insurers, approved in writing by the Mortgagee;



(b)
to enter the Vessel in the name of the Owner in a protection and indemnity
association approved in writing by the Mortgagee for its full value and tonnage
for all third party liability risks, pollution risks and other risks usually
insured by such protection and indemnity association;



(c)
to place such additional insurances (including insurance against oil pollution
and other environmental risks) as the Mortgagee may consider to be necessary;



(d)
to pay on the due date all premiums (including additional premiums), calls,
contributions or other amounts payable in connection with the Insurances and to
produce evidence of the payment of such amounts when so requested by the
Mortgagee;



(e)
to provide such guarantees and indemnities as the protection and indemnity and
war risks associations in which the Vessel is entered may require at any time;



(f)
to renew the Insurances not less than fourteen days before they expire and to
procure that the brokers and the insurers confirm in writing to the Mortgagee
that they have been renewed;



(g)
to procure that the brokers retain the original insurance policies, cover notes,
certificates of entry and other documents issued in relation to the insurances
to the order of the Mortgagee and give the Mortgagee copies of all such
documents;



(h)
to procure that the protection and indemnity and the war risks associations in
which the Vessel is entered give the Mortgagee a duplicate of the certificates
of entry or policies;



(i)
to procure that the brokers and the protection and indemnity and war risks
associations in which the Vessel is entered each provide the Mortgagee with a
letter of undertaking in such form as the Mortgagee may require in which they
agree (inter alia) to give fourteen days' prior written notice to the Mortgagee
if the Insurances are to be cancelled or not renewed and to give the Mortgagee
the right to pay any premiums or calls within a reasonable time if the Owner has
failed to pay them on the due date;



(j)
not to do or omit to do anything nor allow anything to be done as a result of
which any Insurance may be cancelled or avoided;


 
8

--------------------------------------------------------------------------------

 

(k)
not to allow the Vessel to load any cargo or make any voyage which is not
covered under the Insurances unless the Owner has placed additional insurance to
cover the proposed voyage on terms approved in writing by the Mortgagee;



(I)
not to allow the Vessel to enter any zone which is declared a war zone by any
government or by the Vessel's war risks Insurers unless the Owner shall have
informed the war risks insurers of the proposed voyage and paid any applicable
additional premium in accordance with the terms of the war risks policy; and



(m)
to procure that all amounts payable under the Insurances are paid in accordance
with any relevant loss payable clause and to apply all amounts that are paid to
the Owner to the repair of the damage to the Vessel and the settlement of any
liability or loss in respect of which the amount shall have been received.



5.2
Failure to insure



If the Owner fails to insure the Vessel in accordance with Clause 5.1 or fails
to pay the premiums and calls due the Mortgagee shall have the right to place
the Insurances and pay the premiums and calls due and the Owner shall pay to the
Mortgagee on demand all amounts so paid or payable by the Mortgagee.


5.3
Mortgagee's Interest Insurance



The Owner undertakes to pay to the Mortgagee on demand all premiums or other
amounts paid or payable by the Mortgagee in placing mortgagee's interest
insurance and mortgagee's additional perils (pollution) insurance in the name of
the Mortgagee.


5.4
Requisition Compensation



In the event of the requisition for title or other compulsory acquisition of the
Vessel by any government the Owner undertakes to execute any assignment of the
Requisition Compensation requested by the Mortgagee and if such Requisition
Compensation is paid to the Owner to hold all amounts so received on trust for
the Mortgagee.


6. 
EARNINGS



The Owner undertakes with the Mortgagee during the Security Period:


(a)
to inform the Mortgagee of the use and operation of the Vessel and, when so
requested by the Mortgagee, to give the Mortgagee copies of all charters and
other documents relating to the use and operation of the Vessel;



(b)
to duly perform all obligations undertaken by the Owner in all charters, bills
of lading or other contracts entered into by the Owner for the use of the Vessel
and the carriage of cargo; and



(c)
to take all necessary steps to enforce the performance by charterers and
shippers of all charterparties and other contracts of employment and all bills
of lading and other contracts relating to the Vessel.


 
9

--------------------------------------------------------------------------------

 

7.
OWNER'S OBLIGATIONS TO MAINTAIN THE VESSEL ETC



7.1 
Owner's Undertakings



The Owner undertakes with the Mortgagee during the Security Period:


(a)
to keep the Vessel seaworthy and in good order and condition in accordance with
best ship management practice;



(b)
to maintain the Vessel in a condition entitling the Vessel to the highest class
applicable to vessels of her type of a classification society approved by the
Mortgagee (the "Classification Society") free of recommendations and
qualification and each year to procure that the Classification Society confirms
to the Mortgagee that such classification is maintained;



(c)
to arrange for the Vessel to be inspected and surveyed in accordance with the
rules of the classification Society and, when so requested by the Mortgagee, to
give the Mortgagee copies of all inspection and survey reports and any other
documents relating to the classification of the Vessel;



(d)
to inform the Mortgagee immediately of any recommendation or requirement
notified to the Owner by the Classification Society or by any governmental or
international authority which is not complied with within the time limit
specified;



(e)
to allow the Mortgagee or its authorized representative unrestricted access to
the Vessel at all reasonable times for the purpose of inspecting the condition
of the Vessel;



(f)
to give the Mortgagee no less than five Business Days' prior notice of any
dry-docking or any underwater inspection so that the Mortgagee can arrange for
its representatives to attend such dry-docking or inspection if it decides that
this is necessary;



(g)
not to give possession of the Vessel to a shipyard for repairs to be carried out
to the Vessel the cost of which will exceed the amount of US$ 100,000 unless the
shipyard shall have given a written waiver to the Mortgagee of its lien or right
of detention on the Vessel for the cost of such repairs;



(h)
not to make or allow to be made any material alteration to the Vessel (unless
such alteration is required by law or by the Classification Society) without the
prior written consent of the Mortgagee which it shall have full power to
withhold;



(i)
to comply with all requirements imposed by international convention, statute,
regulation, common law or otherwise in relation to the maintenance, operation
and safety of the Vessel and keep on board the Vessel valid certificates
evidencing such compliance;

 
(j)
to comply with the requirements of the International Safety Management Code and
to ensure that at all times the Owner has a valid document of compliance and the
Vessel has a valid safety management certificate;


 
10

--------------------------------------------------------------------------------

 
 
(k)
to comply with and procure that all servants and agents of the Owner comply with
all legal requirements relating to environmental protection and in particular
the prevention of oil pollution and damage by hazardous and noxious substances;



(I)
not to use or allow the Vessel to be used in contravention of any applicable law
or in any unlawful trade or carry any cargo which will render the Vessel liable
to penalty, forfeiture, capture, confiscation, or seizure as prize and in the
event of war in any part of the world (whether or not war has been declared)not
to use or allow the Vessel to be used in carrying any prohibited cargo;



(m)
to pay all taxes, social security and national insurance contributions,
governmental charges, fines and penalties properly payable by or imposed on the
Owner of the Vessel;



(n)
when requested by the Mortgagee to provide evidence that the wages, social
security and national insurance contributions of the master and crew of the
Vessel are being paid in accordance with the Vessel's articles of agreement and
the relevant statutory provisions, and to pay to the relevant authority all
amounts deducted from the wages of the master and crew in respect of any tax
liability and social security and national insurance contributions;



(o)
not to appoint a manager of the Vessel without the Mortgagee's prior written
consent;



(p)
to ensure that at all times an Isle of Man approved representative person is
appointed in respect of the Vessel and not, without the prior written consent of
the Mortgagee, to remove any such person, appoint a new Isle of Man approved
representative person in respect of the Vessel or terminate or materially amend
the terms of appointment of any such Isle of Man approved representative person;



(q)
not to do, or knowingly omit to do, or cause or voluntarily permit to be done
anything which may in any way depreciate, jeopardise or otherwise prejudice the
value of the Vessel or the rights of the Mortgagee pursuant to the Mortgage and
this Deed;



(r)
not to exercise any right of set-off, counterclaim or defence against the
Mortgagee with respect to the Vessel, the Mortgage or this Deed;



(s)
to comply with, and to procure that all servants and agents of the Owner comply
with, all Environmental Laws in relation to the Vessel; and

 
(t)
immediately inform the Mortgagee of:



(i)
any actual or threatened arrest or detention of the Vessel;



(ii)
any casualty or damage to the Vessel as a result of which the Vessel has become
or may become a Total Loss or if the estimated cost of repairs may exceed US$
100,000;


 
11

--------------------------------------------------------------------------------

 

(iii)
the occurrence of any incident which may give rise to a pollution or
environmental claim against the Owner;




(iv)
the issue of any petition for the winding up, liquidation, dissolution or
bankruptcy of the Owner or anything analogous to the foregoing in any relevant
jurisdiction;



(v)
the happening of an Event of Default or an event which with the passing of time
or giving of notice may result in an Event of Default.



7.2
Rights of Mortgagee



If the Owner fails to perform its obligations in this Deed and in particular
fails to maintain and operate the Vessel in accordance with this Clause 7 and
pay and discharge the debts and liabilities incurred by the Owner and the
Vessel, the Mortgagee may take all such action as it considers necessary to
protect the security created by the Mortgage and this Deed and in particular
(without in any way limiting the Mortgagee's rights and powers) to arrange for
the Vessel to be surveyed and repaired and for all debts and liabilities
incurred by the Owner to be paid and discharged and the Owner shall pay to the
Mortgagee on demand all amounts so paid or payable by the Mortgagee.


8. 
OWNER'S OBLIGATIONS TO MAINTAIN REGISTRATION ETC



The Owner undertakes with the Mortgagee during the Security Period:


(a)
to keep the Vessel registered on the isle of Man Ship Register at the port of
Douglas and not do or allow anything to be done which may result in such
registration being cancelled or suspended;



(b)
to maintain the corporate existence of the Owner under the laws of Norway and to
comply with all statutory requirements applicable to the Owner;



(c)
save for any Second Priority Security, not to sell, transfer, mortgage, charge,
hypothecate or abandon the Vessel;



(d)
not to change the name of the Vessel or change its country of registration
without the prior written consent of the Mortgagee which it shall have full
power to withhold;



(e)
not to create or allow to exist any charge, lien or encumbrance (except pursuant
to the Mortgage, this Deed and any Second Priority Security) on the Vessel other
than a lien on the Vessel for salvage services or for crew's wages;



(f)
to obtain, comply with the terms of and do all that is necessary to maintain in
full force and effect all authorisations, approvals, licences and consents
required in or by the law and regulations of any jurisdictions in which it is
incorporated or resident or carries on business to enable it lawfully to enter
Into and perform its obligations under the Mortgage and this Deed and to ensure
the legality, validity, enforceability or admissibility in evidence of the
Mortgage and this Deed in any jurisdictions in which it is incorporated or
resident or carries on business;


 
12

--------------------------------------------------------------------------------

 
 
(g)
immediateiy to inform the Mortgagee if any legal proceedings are issued against
the Vessel or if the Vessel is attached, arrested or detained by order or
direction of any court or tribunal or by any government or other competent
authority, and to take such action as is necessary to release the Vessel as soon
as possible and in any event within three days and to discharge all charges,
liens or encumbrances on the Vessel (except for the Mortgage, this Deed and any
Second Priority Security);

 
(h)
to execute any further documents required by the Mortgagee to perfect the
security created by the Mortgage and this Deed;

 
(i)
if any court or tribunal having jurisdiction declares or any rule of law renders
any part of this Deed or the Mortgage invalid or unenforceable, to execute any
further documents required by the Mortgagee to maintain the security created by
this Deed and the Mortgage; and

 
(j)
to execute a bill of sale and any other documents that the Mortgagee may require
if the Mortgagee sells the Vessel under its power of sale or as agent for the
Owner.



9.
REPRESENTATIONS AND WARRANTIES



9.1
Representations and Warranties



The Owner makes the representations and warranties set out below and
acknowledges that the Mortgagee has entered into this Deed in reliance on those
representations and warranties:


(a)
it is a company duly incorporated and validly existing under the laws of Norway
with power to enter into this Deed and the Mortgage and to exercise its rights
and perform its obligations under this Deed and the Mortgage and all corporate
and other action required to authorise its execution of this Deed and the
Mortgage and the performance of its obligations under this Deed and the Mortgage
has been duly taken;



(b)
the obligations expressed to be assumed by it in this Deed and the Mortgage are
legal and valid and binding and enforceable against it in accordance with the
terms of this Deed and the Mortgage and no limit on its powers will be exceeded
as a result of the performance of its obligations under this Deed and the
Mortgage;



(c)
all acts, conditions and things required to be done, fulfilled and performed in
order (i) to enable it lawfully to enter into, exercise its rights under and
perform and comply with the obligations expressed to be assumed by it in this
Deed and the Mortgage, (ii) to ensure that the obligations expressed to be
assumed by it in this Deed and the Mortgage are legal, valid and binding, and
(iii) to make this Deed and the Mortgage admissible in evidence in any
jurisdiction in which it is incorporated, resident or carries on business have
been done, fulfilled and performed;


 
13

--------------------------------------------------------------------------------

 

(d)
under the laws of its jurisdiction of incorporation and/or territories in which
it is subject to taxation in force at the date of this Deed, it will not be
required to make any deduction or withholding on account of tax from any payment
it may make under this Deed and the Mortgage;



(e)
it has not taken any corporate action nor have any other steps been taken or
legal proceedings been started or (to the best of its knowledge and belief)
threatened against it for its winding up, dissolution, administration,
liquidation or re-organisation or for the appointment of a receiver,
administrator, administrative receiver, custodian, trustee or similar officer of
it or of any or all of its assets or revenues;



(f)
subject only to the Mortgage, this Deed and any Second Priority Security, no
person other than the Owner has any legal or beneficial interests (or any right
to claim any such interest) in the Vessel or any part thereof and the Owner has
not received notice of any such claim;



(g)
save as contemplated in this Deed, the Mortgage and any Second Priority
Security, it has not assigned, charged, mortgaged, pledged, transferred or
otherwise disposed of (or agreed to assign, charge, mortgage, pledge, transfer
or otherwise dispose of), whether by way of security or otherwise, the benefit
of all or any of its right, title and interest in and to the Vessel or any part
of it;



(h)
no Environmental Claim has been made or threatened against the Owner or
otherwise in connection with the Vessel;



(i)
no Environmental incident has occurred and no person has claimed that an
Environmental Incident has occurred;



(j)
the execution of this Deed and the Mortgage and the exercise of its rights and
the performance of its obligations under this Deed and the Mortgage do not and
will not (i) conflict with its constitutional documents or any rules and
regulations made thereunder; (ii) conflict with any applicable law, regulation
or official or judicial order; or (iii) conflict with the provisions of any
agreement, mortgage, bond or other instrument or treaty to which it is a party
or which is binding upon it or any of its assets or result in a requirement for
the creation of any security interest over any such asset, in each case, in any
way;



(k)
the execution of this Deed and the Mortgage and the exercise of its rights and
the performance of its obligations under this Deed and the Mortgage do not and
will not cause any of the foregoing representations to be untrue.



9.2
Repetition



The representations and warranties set out in this Clause 9 are made on the date
of this Deed and are deemed to be repeated by the Owner on each date during the
Security Period with reference to the facts and circumstances then existing.

 
14

--------------------------------------------------------------------------------

 

10. 
EXCLUSION OF LIABILITY



The Owner will duly and punctually perform its obligations and, unless the
Mortgagee shall otherwise require, diligently pursue its rights and remedies
under or in relation to the Vessel and notwithstanding anything herein
contained:-


(a)
the Owner will remain liable to perform all the obligations assumed by it in
relation to the Vessel;



(b)
neither the Mortgagee nor any of the Banks shall be under any obligation or
liability in respect of the Vessel by reason of this Deed or the Mortgage or
anything arising out of, or in connection with them;

(c)
neither the Mortgagee nor any of the Banks shall not be under any obligation of
any kind:



(i)
to assume or perform or fulfil any obligation of the Owner in, under or in
respect of the Vessel, the Mortgage or this Deed or be under any liability
whatsoever as a result of any failure of the Owner to perform any of its
obligations in connection therewith;



(ii)
to enforce against any person any rights and benefits hereby assigned or charged
or to which the Mortgagee or any of the Banks may at any time be entitled;
and/or



(iii)
to make any enquiries as to the nature or sufficiency of any payment received by
the Mortgagee or any of the Banks hereunder or to make any claim or to take any
action to collect any moneys hereby assigned, mortgaged or charged.



11.
EFAULT AND ENFORCEMENT



11.1
nforcement



On the occurrence of any Event of Default the Secured Liabilities shall become
immediately due and payable and the security constituted by the Mortgage and
this Deed shall immediately become enforceable and the Mortgagee shall have the
right and power:


(a)
to commence legal proceedings against the Owner and/or the Vessel to obtain
judgment for the Secured Liabilities;



(b)
to order the master of the Vessel to proceed immediately at the Owner's risk and
expense to a port or anchorage nominated by the Mortgagee;



(c)
to take possession of the Vessel and exercise all the rights and powers of a
mortgagee conferred by law or by this Deed;



(d)
to discharge the master and crew of the Vessel and employ a new master and crew;



(e)
to sell the Vessel or any shares therein (whether as mortgagee under its power
of sale, as attorney-in-fact for the Owner or otherwise) in such manner and on
such terms as the Mortgagee may decide with power to the Mortgagee to postpone
the sale without being liable for any resulting loss;


 
15

--------------------------------------------------------------------------------

 

(f)
to insure, maintain, repair, charter, operate, use, employ, manage or lay up the
Vessel on such terms as it may consider appropriate without being responsible
for any loss or damage to the Vessel (provided such loss or damage has not been
caused by the wilful act or default of the Mortgagee);



(g)
to require all documents relating to the insurances including all policies,
cover notes and all claims correspondence to be delivered to the Mortgagee or to
a broker or agent appointed by it;



(h)
to defend, pay or compromise all claims against the Owner in connection with the
Vessel including those which have given or may give rise to any charge or lien
on the Vessel whether ranking in priority to or subordinate to the Mortgage and
this Deed;



(i)
to institute, continue, release or compromise all claims by the Owner against
the Insurers, any charterer or any other third party in connection with the
Vessel;



(j)
to combine and consolidate all accounts which the Owner may have with the
Mortgagee and to set off any credit balances on such accounts against the
Secured Liabilities; and



(k)
to recover from the Owner on demand all amounts paid and payable and losses
incurred by the Mortgagee in connection with the exercise of any of its powers
and rights under Clause 5.2, Clause 7.2, this Clause 11 or otherwise.



11.2
Suspense Account



The Mortgagee may in its absolute discretion (without prejudice to any other
rights it may have) at any time and from time to time place and keep for such
time as it thinks prudent any money received recovered or realised under or by
virtue of this Deed on a separate or suspense account to the credit of either
the Owner or the Mortgagee as the Mortgagee thinks fit without any immediate
obligation on the Mortgagee's part to apply the same or any part of it towards
the discharge of the Secured Liabilities.


12.
RECEIVERS



12.1
Appointment of Receiver



At any time after the security created by the Mortgage and this Deed has become
enforceable, or if the Owner requests it to do so, the Mortgagee may appoint
under seal or under the hand of a duly authorised officer of the Mortgagee, one
or more persons as Receiver of the Vessel or any part or parts thereof. Where
two or more persons are appointed as Receivers under or pursuant to this Deed
any act authorised to be done by the Receivers may be done by all of them acting
jointly or by any one or more of them acting severally.

 
16

--------------------------------------------------------------------------------

 

12.2
Powers of Receiver



A Receiver so appointed shall be the agent of the Owner and the Owner shall be
solely responsible for his acts, defaults and remuneration and any Receiver
shall have and be entitled to exercise all the rights, powers and remedies
conferred upon the Mortgagee by this Deed and by applicable law including,
without limitation, all of the powers and rights of a legal and beneficial owner
and the power to do or omit to do anything which the Owner could itself do or
omit to do.


12.3
Removal of Receiver



The Mortgagee may from time to time by writing under its hand remove any
Receiver appointed by it and may, whenever it may deem expedient, appoint a new
Receiver in the place of any Receiver whose appointment may for any reason have
terminated.


12.4
Remuneration of Receiver



The Mortgagee shall have the power from time to time to fix the remuneration of
any Receiver which shall not be limited to any maximum amount or rate specified
by law.


12.5
Powers of Receiver Implied by Law



All powers conferred on mortgagees or receivers in law shall apply to the
security created by this Deed except in so far as they are expressly or
impliedly excluded and where there is any ambiguity or conflict between such
powers and those contained in this Deed the terms of this Deed shall prevail.


13.
PROTECTION OF THIRD PARTIES



13.1
No Duty to Enquire



No purchaser from or other person dealing with the Mortgagee or any Receiver,
its agents or delegates, shall be concerned to enquire whether this Deed has
become enforceable, or whether any power exercised or purported to be exercised
has become exercisable, or whether any of the Secured Liabilities remain due
upon this Deed, or as to the necessity or expediency of any stipulations and
conditions subject to which the sale of the Vessel is made, or otherwise as to
the propriety or regularity of the sale of the Vessel or to see to the
application of any money paid to the Mortgagee or such Receiver, or its agents
or delegates, and each such dealing shall be deemed to be within the powers
conferred by this Deed and to be valid and effectual accordingly.


13.2
Receipt



The receipt of the Mortgagee shall be an absolute and a conclusive discharge to
a purchaser and shall relieve him of any obligation to see to the application of
any money paid to or by the direction of the Mortgagee.

 
17

--------------------------------------------------------------------------------

 

14.
PROTECTION OF SECURITY



The Mortgagee shall without prejudice to its other rights and powers pursuant to
this Deed have the right (but be under no duty or obligation) at any time to
take such action as it considers necessary for the purpose of protecting the
security created by this Deed.


15.
NEW ACCOUNTS



If the Mortgagee or any other Bank receives or is deemed to be affected by
notice, whether actual or constructive, of any subsequent charge or other
interest affecting the Vessel and/or the proceeds of the Vessel, the Mortgagee
and/or the Banks may open a new account for the Owner. If the Mortgagee or any
of the Banks does not open a new account then unless the Mortgagee gives express
written notice to the contrary to the Owner it shall nevertheless be treated as
if it had done so at the time when it received or was deemed to have received
such notice. As from that time all payments made to the Mortgagee or the Banks
will be credited or be treated as having been credited to the new account and
will not operate to reduce the amount due to the Mortgagee or that Bank at the
time when it received or was deemed to have received notice.


16.
APPLICATION OF MONIES



The net proceeds of a sale of the Vessel, any amounts received by the Mortgagee
or a Receiver for the use of the Vessel by the Mortgagee or a Receiver under any
of the Mortgagee's or Receiver's rights or powers set out in this Deed and all
other amounts including claims under the Insurances received by the Mortgagee or
a Receiver under the terms of this Deed unless otherwise provided in this Deed
shall be applied in the following order:


First
in payment of the remuneration and expenses of the Receiver and all liabilities
having priority to such costs;



Second
in payment of all amounts paid and payable and losses incurred by the Mortgagee
(together with interest thereon) in connection with the exercise of any of its
powers and rights under Clause 5.2, Clause 7.2, Clause 11 or otherwise;



Third
in payment of the Secured Liabilities and any other amounts payable by the Owner
under this Deed;



Fourth
in payment of the balance (if any) to the Owner or to the person entitled
thereto.



In the event that the proceeds are insufficient to pay the amounts specified
above, the Mortgagee shall have the right to recover the balance from the Owner
or any other person liable to pay such balance.


 
18

--------------------------------------------------------------------------------

 

17.
POWER OF ATTORNEY



17.1
Power of Attorney



The Owner, by way of security and to more fully secure the performance of its
obligations under this Deed, hereby irrevocably and severally appoints the
Mortgagee and any Receiver to be its attorney for the Security Period (with
power to appoint sub-attorneys) with power in its name and on its behalf and as
its act and deed or otherwise to execute and deliver and otherwise perfect any
agreement, assurance, deed, instrument or document or perform any act that may
be required of the Owner under this Deed, or may be deemed by such attorney
necessary or desirable for any purpose of this Deed or to enhance or perfect the
security intended to be constituted by it or to convey or transfer legal
ownership of the Vessel.


17.2
Ratification



Without prejudice to the generality of the provisions contained in Clause 17.1
the Owner covenants with the Mortgagee and separately with any Receiver that if
required to do so it shall ratify and confirm:


(a)
ail transactions entered into by it or them in the proper exercise of its or
their powers in accordance with this Deed; and



(b)
ail transactions entered into by it or them in signing, sealing, delivering and
otherwise perfecting any assignment, mortgage, charge, security, deed,
assurance, document or act as aforesaid.



18.
DELEGATION



The Mortgagee and any Receiver may delegate by power of attorney or in any other
manner to any person any right, power or discretion exercisable by them under
this Deed. Any such delegation may be made upon terms (including power to
sub-delegate) and subject to any regulations which the Mortgagee or such
Receiver (as the case may be) may think fit. Neither the Mortgagee nor any
Receiver will be in any way liable or responsible to the Owner for any loss or
liability arising from any act, default, omission or misconduct on the part of
any such delegate or sub-delegate.


19.
INDEMNITIES



19.1
Indemnity



The Owner hereby indemnifies and agrees to keep indemnified the Mortgagee, any
Bank, any Receiver and any manager, agent, officer or employee for whose
liability, acts or omissions the Mortgagee, any Bank or any Receiver, may be
answerable, from and against all liabilities, costs, charges, losses and
expenses suffered or incurred by them arising from or as a result of:


(a)
the exercise or the purported exercise of any powers, authorities, or
discretions vested in them pursuant to this Deed and/or the Mortgage;


 
19

--------------------------------------------------------------------------------

 


(b)
any matter or thing done or omitted or in any way relating to the provisions of
this Deed and/or the Mortgage;



(c)
any breach by the Owner of its covenants or other obligations to the Mortgagee
under this Deed and/or the Mortgage;



(d)
the enforcement of the provisions of this Deed and/or the Mortgage; or



(e)
any action, claim or proceeding relating to any of the above,
 
except to the extent that they result from the gross negligence or willful
default of the Mortgagee, any Bank, any Receiver or any such manager, agent,
officer or employee.



19.2
Indemnification of Expenses



The Owner shall on first demand, pay to the Mortgagee or any other Bank or
reimburse the Mortgagee or any other Bank for the following items of
expenditure:


(a)
all expenses including legal and out-of-pocket expenses (on a full indemnity
basis) incurred by the Mortgagee or any other Bank in connection with:



(i)
the preparation, negotiation and execution of this Deed and/or the Mortgage;



(ii)
the preparation and negotiation of documentation relating to any amendment or
extension of this Deed and/or the Mortgage, regardless of the form such
documentation takes and whether or not such documentation is acceptable to,
and/or executed by, any or all parties thereto;



(iii)
the granting of any waiver, approval, consent, confirmation or release under, or
in respect of, this Deed and/or the Mortgage; and



(iv)
any investigation or due diligence into the financial or other condition of the
Owner or into ascertaining whether or not it has complied or is complying with
this Deed and/or the Mortgage,



together with interest at the default rate of interest specified in the Loan
Agreement from the date such expenses were incurred to the date of payment, as
well after as before judgment;


(b)
an amount equal to any stamp duties, search fees, registration fees and duties
payable in connection with this Deed and/or the Mortgage and any penalties with
respect to, or resulting from its delay or omission to pay any such duties or
fees; and


 
20

--------------------------------------------------------------------------------

 

(c)
all expenses, including legal and out-of-pocket expenses on a full indemnity
basis, incurred by the Mortgagee and any other Bank:



(i)
in contemplation of, or otherwise in connection with, the enforcement of any
rights or exercise of any powers under this Deed and/or the Mortgage or in
investigating any possible default or breach by the Owner of this Deed and/or
the Mortgage; or



(ii)
in respect of any proceedings, legal or otherwise, involving the Mortgagee and
any other Bank in connection with this Deed and/or the Mortgage or the Vessel,
whether such proceedings are brought by the Owner or a third party,



together with interest at the default rate of interest specified in the Loan
Agreement from the date such expenses were incurred to the date of payment, as
well after as before judgment.


20.
CURRENCY CLAUSES



20.1
Currency Conversion



In order to apply any sum held or received by the Mortgagee in or towards
payment of the Secured Liabilities, the Mortgagee may purchase an amount in
another currency and the rate of exchange to be applied shall be that at which,
at such time as it considers appropriate, the Mortgagee is able to affect such
purchase.


20.2
Currency indemnity



No payment to the Mortgagee or any other Bank (whether under any judgment or
court order or otherwise) shall discharge the obligation or liability of the
Owner in respect of which it was made unless and until the Mortgagee and the
other Banks shall have received payment in full in the currency in which such
obligation or liability was incurred and to the extent that the amount of any
such payment shall on actual conversion into such currency fall short of such
obligation or liability actual or contingent expressed in that currency, the
Owner as a separate obligation shall pay to the Mortgagee and the other Banks
the amount of such shortfall and the Mortgagee and the other Banks shall be
entitled to enforce the security created by this Deed to recover the amount of
the shortfall.


21.
MISCELLANEOUS



21.1
Potentially Avoided Payments



If the Mortgagee considers in good faith that any amount received in payment or
purported payment of the Secured Liabilities is capable of being avoided or
reduced by virtue of any insolvency, bankruptcy, liquidation, winding up or
other similar laws, the liability of the Owner under this Deed and the security
created by this Deed and the Mortgage shall continue and such amount snail not
be considered to have been irrevocably paid.


 
21

--------------------------------------------------------------------------------

 

21.2
Avoidance of Payments



Where any release, discharge or other arrangement in respect of any Secured
Liabilities or any security the Mortgagee or any other Banks may hold for such
Secured Liabilities is given or made in reliance on any payment or other
disposition which is avoided or must be repaid in an insolvency, liquidation,
winding up or otherwise, and whether or not the Mortgagee or any other Bank has
conceded or compromised any claim that any such payment or other disposition
will or should be avoided or repaid, this Deed and the security created by this
Deed shall continue as if such release, discharge or other arrangement had not
been given or made.


21.3
Further Assurance



The Owner shall at its own expense from time to time execute all such deeds and
documents and do all such acts and things as the Mortgagee may require or
consider desirable for the purpose of protecting, enforcing or perfecting the
security intended to be created by this Deed and the Mortgage or facilitating
the realisation of the Vessel or any part thereof or exercising any powers,
authorities and discretions vested in the Mortgagee, any Receiver, its agents or
delegates.


21.4
Amendment and Variation



Neither the Mortgage nor this Deed may be released, discharged, supplemented,
interpreted, amended, varied or modified in any manner except by an instrument
in writing signed by a duly authorised officer or representative of the
Mortgagee.


21.5
Waivers and Releases



No delay or failure by the Mortgagee to exercise any of its powers, rights or
remedies under this Deed and/or the Mortgage will operate as a waiver of them
nor will any single or partial exercise of any such powers, rights or remedies
preclude any other or further exercise of them. Any waiver, to be effective,
must be in writing.


21.6 
Severability



if at any time any provision of this Deed or the Mortgage is or becomes illegal,
invalid or unenforceable in any respect or any security created by this Deed or
the Mortgage is or becomes ineffective in any respect under the law of any
jurisdiction, such illegality, invalidity, unenforceability or ineffectiveness
shall not affect:


(a)
the legaiity, validity or enforceability of the remaining provisions of this
Deed or the Mortgage or the effectiveness in any other respect of the security
created by this Deed or the Mortgage under such law; or

 
(b)
the legality, validity or enforceability of such provision or the effectiveness
of the security created by this Deed or the Mortgage under the law of any other
jurisdiction.


 
22

--------------------------------------------------------------------------------

 

21.7
Cumulative Remedies



Every power and remedy given to the Mortgagee under this Deed shall be
cumulative and not alternative and in addition to and not exclusive of any other
power or remedy given to the Mortgagee or any other Bank either by this Deed or
by law or under the Mortgage or any other Security Documents, Finance Documents
and all such powers and remedies may be exercised whenever and as often as the
Mortgagee or any other Bank may deem expedient.


21.8
Immediate Recourse



The Owner waives any rights it may have of first requiring the Mortgagee or any
other Bank to proceed against or enforce any other rights or security or claim
payment from any person before claiming from the Owner under this Deed. This
waiver applies irrespective of any law or any provision of the Loan Agreement,
the Mortgage, the Security Documents or any Finance Document to the contrary.


21.9
Contracts (Rights of Third Parties) Act 2001



(a)
Save in respect of any rights created in favour of a Bank or a Receiver
appointed under this Deed, this Deed does not create any right enforceable by
any person who is not a party to it (the "Third Party") under the Contracts
(Rights of Third Parties) Act 2001, but this Clause 21.9 does not affect any
right or remedy of a Third Party which exists or is available apart from that
Act.



(b)
Notwithstanding any term of this Deed, the consent of any person (including any
Bank) who is not a party to this Deed is not required for any variation
(including any rescission or variation of any rights that such a person may have
to enforce any provisions of this Deed) or termination of this Deed.



21.10
Consents



Save as otherwise expressly specified in this Deed, any consent of the Mortgagee
may be given absolutely or on any terms and subject to any conditions as the
Mortgagee may determine in its entire discretion.


21.11
Granting of Time



The granting of time by the Mortgagee or compounding with any other person or
company liable to the Mortgagee or any of the Banks under any other Finance
Document shall not in any way affect the Mortgagee's rights and powers against
the Owner or the Vessel under the Mortgage and this Deed.


21.12
Counterparts



This Deed may be executed in any number of counterparts all of which taken
together shall constitute one and the same instrument. Any party to this Deed
may enter into this Deed by executing any such counterpart.


 
23

--------------------------------------------------------------------------------

 

21.13
Release of Security



After the end of the Security Period, the Mortgagee shall, at the request and
cost of the Owner, execute all such documents and do all such other things as
may be required to release the security created by this Deed, in each case
without recourse to or any representation or warranty by or from the Mortgagee.


21.14
Trust



The Mortgagee shall hold the benefit of the covenants, undertakings and security
given and created by the Owner under this Deed upon trust for the Banks in
accordance with the terms of the Loan Agreement.


22.
ASSIGNMENT



22.1
Assignment



This Deed shall bind the Mortgagee and the Owner and their respective successors
and permitted assigns.


22.2
The Owner's Rights



The Owner may not assign or transfer all or any part of its rights, powers or
obligations under this Deed.


22.3
The Mortgagee's Rights



The Mortgagee, without the consent of the Owner, may transfer the Mortgage and
assign, transfer or sub-participate its rights, powers and obligations under
this Deed to any assignee, transferee or sub-participant of its rights under the
Loan Agreement and for this purpose the Mortgagee may give to any potential
assignee, transferee or sub-participant any information about the Owner, the
Vessel, the Mortgage and this Deed which the Mortgagee considers appropriate.


23.
NOTICES



23.1
Communications in Writing



Any communication in connection with this Deed must be in writing and in English
and, unless otherwise stated, may be given in person, by post or by fax. For the
avoidance of doubt, no communication may be sent by email.


23.2
Contact Details



(a)
The contact details of each party to this Deed for all communications in
connection with this Deed are those notified by each party to the other party.



(b)
The contact details of the Owner for this purpose are:



 
24

--------------------------------------------------------------------------------

 
 
Address:
Stoltenbeggaten 1, 5527 Haugesund, Norway

 
Fax Number:
[•]

 
Attention:
[•]

 
(c)
The contact details of the Mortgagee for this purpose are:

 
Address:
PO Box 1166 Sentrum, 0107 Oslo, Norway

 
Fax Number:  
[•]

 
Attention:
[•]

 
(d) 
Any party may change its contact details by giving three Business Days' notice
to the other party.

 
(e) 
Where a party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.

 
23.3 
Effectiveness

 
(a) 
Except as provided below, a communication in connection with this Deed will be
deemed to be given as follows:

 
(i) 
if delivered in person, at the time of delivery;

 
(ii) 
if posted, three days after being deposited in the post, postage prepaid, in a
correctly addressed envelope; and

 
(iii) 
if by fax, when received in legible form.

 
(b) 
A communication given under paragraph (a) above but received on a non-working
day or after business hours in the place of receipt will only be deemed to be
given on the next working day in that place.

 
(c) 
A communication to the Mortgagee will only be effective on actual receipt by it.

 
24. 
GOVERNING LAW

 
ThisDeed shall be governed by and construed in accordance with Isle of Man law.
 
25. 
JURISDICTION

 
25.1 
Courts of the Isle of Man

 
The Owner agrees that the courts of the isle of Man shall have exclusive
jurisdiction to hear and determine any suit, action or proceedings, and to
settle any disputes, which may arise out of or in
connection   with   this   Deed   (respectively   "Proceedings"   and
"Disputes") and, for such purposes, irrevocably submits to the exclusive
jurisdiction of such courts.

 
25

--------------------------------------------------------------------------------

 
 
25.2
Appropriate Forum



The Owner irrevocably waives any objection which it may have now or hereafter
have to Proceedings being brought or Disputes being settled in the courts of the
isle of Man and agrees not to claim that any such court is not a convenient or
appropriate forum.


25.3
Proceedings in Other Jurisdictions



Nothing contained in this Clause shall (and shall not be construed so as to)
limit the right of the Mortgagee to take Proceedings against the Owner in any
other court of competent jurisdiction, nor shall the taking of Proceedings in
one or more jurisdictions preclude the taking of Proceedings in any other
jurisdiction (whether concurrently or not) if and to the extent permitted by
applicable law.


25.4
General Consent



The Owner consents generally in respect of any Proceedings to the giving of any
relief or the issue of any process in connection with such Proceedings including
the making, enforcement or execution against any property whatsoever
(irrespective of its use or intended use) of any order or judgment which may be
made or given in such Proceedings.


25.5
Waiver of Immunity



To the extent that the Owner may in any jurisdiction claim for itself or its
assets or revenues immunity from suit, execution, attachment (whether in aid of
execution, before judgment or otherwise) or other legal process and to the
extent that in any such jurisdiction there may be attributed to itself, its
assets or revenues such immunity (whether or not claimed), the Owner irrevocably
agrees not to claim, and irrevocably waives, such immunity to the full extent
permitted by the laws of such jurisdiction.


25.6
Appointment of Process Agent



Without prejudice to any other mode of service under any relevant law, the Owner
irrevocably appoints [H.M.H. Maritime Consultants Limited of 28 Finch Road,
Douglas, Isie of Man] as its process agent to receive and to acknowledge on its
behalf service of any proceedings in the Isle of Man. If for any reason the
agent named above (or its successor) no longer serves as agent of the Owner for
this purpose, the Owner shall promptly appoint a successor agent (satisfactory
to the Mortgagee) and notify the Mortgagee thereof, provided that until the
Mortgagee receives such notification, the Mortgagee shall be entitled to treat
the agent named above (or its said successor) as the agent of the Owner for the
purposes of this Clause. The Owner agrees that any such legal process shall be
sufficiently served on it if delivered to such agent for service at its address
for the time being in the isle of Man whether or not such agent gives notice
thereof to the Owner.


 
26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed this Deed the day month and
year first before written
 


EXECUTED and DELIVERED
:
as a deed by DEEP OCEAN
:
SHIPPING AS acting by
:   :
its duly authorised attorney
:
pursuant to a power of attorney
: dated
2007
:
in the presence of
:       
Attorney
   
Witness signature:
     
Name:
     
Address:
     
Occupation:
         
EXECUTED and DELIVERED
:
as a deed by NORDEA BANK
:
NORGE ASA acting by
:   :
its duly authorised attorney
:
pursuant to a power of attorney
: dated
2007
:
in the presence of
:      
Attorney
       
Witness signature:
     
Name:
     
Address:
     
Occupation:
 

 
 27

--------------------------------------------------------------------------------